--------------------------------------------------------------------------------

Exhibit 10.21
 
[image0.jpg]


CREDIT AGREEMENT


dated as of


November 29, 2016


among


PAR TECHNOLOGY CORPORATION,
as Borrower,


The Loan Parties Party Hereto,


and


JPMORGAN CHASE BANK, N.A.,
as Lender
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

     
Page
         
ARTICLE I.  Definitions
1
 
SECTION 1.01.
Defined Terms
1
 
SECTION 1.02.
Classification of Loans and Borrowings.
23
 
SECTION 1.03.
Terms Generally.
23
 
SECTION 1.04.
Accounting Terms; GAAP
24
 
SECTION 1.05.
Pro Forma Adjustments for Acquisitions and Dispositions
24
 
ARTICLE II.  The Credits
24
 
SECTION 2.01.
Commitments
24
 
SECTION 2.02.
Loans and Borrowings
24
 
SECTION 2.03.
Requests for Borrowings
25
 
SECTION 2.04.
Letters of Credit
26
 
SECTION 2.05.
Funding of Borrowings.
29
 
SECTION 2.06.
Interest Elections.
29
 
SECTION 2.07.
Termination and Reduction of Commitment
30
 
SECTION 2.08.
Repayment and Amortization of Loans; Evidence of Debt.
30
 
SECTION 2.09.
Prepayment of Loans
31
 
SECTION 2.10.
Fees.
32
 
SECTION 2.11.
Interest
32
 
SECTION 2.12.
Alternate Rate of Interest.
33
 
SECTION 2.13.
Increased Costs.
33
 
SECTION 2.14.
Break Funding Payments.
34
 
SECTION 2.15.
Taxes
35
 
SECTION 2.16.
Payments Generally; Allocation of Proceeds
36
 
SECTION 2.17.
Indemnity for Returned Payments
37
 
ARTICLE III.  Representations and Warranties
37
 
SECTION 3.01.
Organization; Powers
37
 
SECTION 3.02.
Authorization; Enforceability
37
 
SECTION 3.03.
Governmental Approvals; No Conflicts.
38
 
SECTION 3.04.
Financial Condition; No Material Adverse Change
38
 
SECTION 3.05.
Properties
38
 
SECTION 3.06.
Litigation and Environmental Matters.
38
 
SECTION 3.07.
Compliance with Laws and Agreements; No Default.
39
 
SECTION 3.08.
Investment Company Status.
39
 
SECTION 3.09.
Taxes.
39
 
SECTION 3.10.
ERISA
39
 
SECTION 3.11.
Disclosure.
39
 
SECTION 3.12.
Material Agreements
40
 
SECTION 3.13.
Solvency.
40
 
SECTION 3.14.
Insurance.
40
 
SECTION 3.15.
Capitalization and Subsidiaries.
40
 
SECTION 3.16.
Security Interest in Collateral
40
 
SECTION 3.17.
Employment Matters
41

 
i

--------------------------------------------------------------------------------

 
SECTION 3.18.
Federal Reserve Regulations
41
 
SECTION 3.19.
Use of Proceeds
41
 
SECTION 3.20.
No Burdensome Restrictions
41
 
SECTION 3.21.
Anti-Corruption Laws and Sanctions
41
 
SECTION 3.22.
Affiliate Transactions.
41
 
SECTION 3.23.
Common Enterprise.
41
 
ARTICLE IV.  Conditions
42
 
SECTION 4.01.
Effective Date
42
 
SECTION 4.02.
Each Credit Event.
44
 
ARTICLE V.  Affirmative Covenants
44
 
SECTION 5.01.
Financial Statements; Borrowing Base and Other Information
44
 
SECTION 5.02.
Notices of Material Events.
47
 
SECTION 5.03.
Existence; Conduct of Business
47
 
SECTION 5.04.
Payment of Obligations.
48
 
SECTION 5.05.
Maintenance of Properties
48
 
SECTION 5.06.
Books and Records; Inspection Rights
48
 
SECTION 5.07.
Compliance with Laws and Material Contractual Obligations.
48
 
SECTION 5.08.
Use of Proceeds and Letters of Credit.
48
 
SECTION 5.09.
Accuracy of Information
49
 
SECTION 5.10.
Insurance
49
 
SECTION 5.11.
Casualty and Condemnation
49
 
SECTION 5.12.
Depository Banks
49
 
SECTION 5.13.
Additional Collateral; Further Assurances
49
 
SECTION 5.14.
Additional Subsidiaries
50
 
ARTICLE VI.  Negative Covenants
50
 
SECTION 6.01.
Indebtedness.
50
 
SECTION 6.02.
Liens.
52
 
SECTION 6.03.
Fundamental Changes.
53
 
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
53
 
SECTION 6.05.
Asset Sales
55
 
SECTION 6.06.
Sale and Leaseback Transactions
55
 
SECTION 6.07.
Swap Agreements
56
 
SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness.
56
 
SECTION 6.09.
Transactions with Affiliates.
56
 
SECTION 6.10.
Restrictive Agreements.
57
 
SECTION 6.11.
Amendment of Material Documents
57
 
SECTION 6.12.
Financial Covenants
57
 
ARTICLE VII.  Events of Default
58
 
ARTICLE VIII.  Miscellaneous
60
 
SECTION 8.01.
Notices
60
 
SECTION 8.02.
Waivers; Amendments.
62
 
SECTION 8.03.
Expenses; Indemnity; Damage Waiver.
62
 
SECTION 8.04.
Successors and Assigns
64
 
SECTION 8.05.
Survival
65
 
SECTION 8.06.
Counterparts; Integration; Effectiveness; Electronic Execution.
65
 
SECTION 8.07.
Severability
66
 
SECTION 8.08.
Right of Setoff.
66
 
SECTION 8.09.
Governing Law; Jurisdiction; Consent to Service of Process.
66
 
SECTION 8.10.
WAIVER OF JURY TRIAL.
67

 
ii

--------------------------------------------------------------------------------

 
SECTION 8.11.
Headings.
67
 
SECTION 8.12.
Confidentiality.
67
 
SECTION 8.13.
Nonreliance; Violation of Law
68
 
SECTION 8.14.
USA PATRIOT Act
68
 
SECTION 8.15.
Disclosure
68
 
SECTION 8.16.
Interest Rate Limitation
68
 
SECTION 8.17.
Marketing Consent
68
 
ARTICLE IX.  Loan Guaranty
68
 
SECTION 9.01.
Guaranty.
68
 
SECTION 9.02.
Guaranty of Payment
69
 
SECTION 9.03.
No Discharge or Diminishment of Loan Guaranty
69
 
SECTION 9.04.
Defenses Waived.
70
 
SECTION 9.05.
Rights of Subrogation
70
 
SECTION 9.06.
Reinstatement; Stay of Acceleration.
70
 
SECTION 9.07.
Information
70
 
SECTION 9.08.
Termination
70
 
SECTION 9.09.
Taxes.
71
 
SECTION 9.10.
Maximum Liability
71
 
SECTION 9.11.
Contribution
71
 
SECTION 9.12.
Liability Cumulative
72
 
SECTION 9.13.
Keepwell
72

 
SCHEDULES:
 
Schedule 3.05 – Properties, etc.
Schedule 3.06 – Disclosed Matters
Schedule 3.14 – Insurance
Schedule 3.15 – Capitalization and Subsidiaries
Schedule 3.22 – Affiliate Transactions
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.10 – Existing Restrictions
 
EXHIBITS:
 
Exhibit A - Opinion of Counsel for the Loan Parties
Exhibit B - Form of Borrowing Request/Funding Notice
Exhibit C - Borrowing Base Certificate
Exhibit D - Compliance Certificate
Exhibit E - Joinder Agreement

 
iii

--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of November 29, 2016 (as it may be amended or modified
from time to time, this “Agreement”), among PAR TECHNOLOGY CORPORATION, as
Borrower, the Loan Parties party hereto, and JPMORGAN CHASE BANK, N.A., as
Lender.


The parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01.     Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


“Account” has the meaning assigned to such term in the Security Agreement.


“Account Debtor” means any Person obligated on an Account.


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Borrower or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any Person, whether through purchase of assets, merger or otherwise,
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person which has ordinary voting power for
the election of directors or other similar management personnel of a Person
(other than Equity Interests having such power only by reason of the happening
of a contingency), or (c) directly or indirectly acquires (in one transaction or
as the most recent in a series of transactions) a majority of the outstanding
Equity Interests of a Person.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.


“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% per annum plus (ii) the Adjusted LIBO Rate for a
one-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.


“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “CBFR Spread”, “Eurodollar
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Borrower’s
Consolidated Indebtedness Ratio as of the most recent determination date,
provided that until the delivery to the Lender, pursuant to Section 5.01(a) or
Section 5.01(b), as applicable, of the Borrower’s consolidated financial
information for the Borrower’s first fiscal quarter ending after the Effective
Date, the “Applicable Rate” shall be based upon the Consolidated Indebtedness
Ratio determined from the most recent quarterly consolidated financial
statements delivered to the Lender prior to the Effective Date:
 
1

--------------------------------------------------------------------------------

Consolidated
Indebtedness Ratio
 
CBFR Spread
Eurodollar
Spread
Commitment Fee Rate
Category 1
≤ 1.0 to 1.0
0%
1.70%
0.30%
Category 2
>1.0 to 1.0  but
≤ 2.0 to 1.0
0%
2.20%
0.35%
Category 3
> 2 to 1.0
0.25%
2.70%
0.65%



For purposes of the foregoing, (i) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to Section
5.01(a) or Section 5.01(b), as applicable, and (ii) each change in the
Applicable Rate resulting from a change in the Consolidated Indebtedness Ratio
shall be effective during the period commencing on and including the date of
delivery to the Lender of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change, provided that the Consolidated Indebtedness Ratio shall be
deemed to be in Category 3 (A) at any time that an Event of Default has occurred
and is continuing or (B) at the option of the Lender if the Borrower fails to
deliver the annual or quarterly consolidated financial statements required to be
delivered by it pursuant to Section 5.01(a) or Section 5.01(b), during the
period from the expiration of the time for delivery thereof until such
consolidated financial statements are delivered.


If at any time the Lender reasonably determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), the Borrower shall be required to
retroactively pay any additional amount that the Borrower would have been
required to pay if such financial statements had been accurate at the time they
were delivered.


“Approved Fund” has the meaning assigned to such term in Section 8.04(b).


“Availability” means, at any time, an amount equal to (a) the lesser of the
Commitment and the Borrowing Base minus (b) the Exposure.


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitment.


“Banking Services” means each and any of the following bank services provided to
any Loan Party or its Subsidiaries by the Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services, and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).


“Banking Services Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
 
2

--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means PAR Technology Corporation, a Delaware corporation.


“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.


“Borrowing Base” means, at any time, the sum of (a) 80% of the Borrower’s
Eligible Accounts at such time, plus (b) 50% of the Borrower’s Eligible
Inventory consisting of raw materials, valued at the lower of cost or market
value, determined on a first-in-first-out basis, at such time, plus (c) 35% of
Borrower’s Eligible Inventory consisting of finished goods, valued at the lower
of cost or market value, determined on a first-in-first-out basis, at such
time.  The maximum amount of Eligible Inventory which may be included as part of
the Borrowing Base shall not exceed 50% of the total Borrowing Base.  The Lender
may, in its Permitted Discretion, reduce the advance rates set forth above,
adjust Reserves (including the Equipment Repurchase Reserve) or reduce one or
more of the other elements used in computing the Borrowing Base.


“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit C attached hereto.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.


“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.


“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day).  Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.


“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the CB Floating Rate.
 
3

--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 20% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) directors of the Borrower on the date of this
Agreement nor (ii) nominated or appointed by the board of  directors of the
Borrower; or (c) the acquisition of direct or indirect Control of the Borrower
by any Person or group other than the executive management of the Borrower;
provided, that, no Change of Control shall be deemed to have occurred if Dr.
John W. Sammon transfers all or a portion of the Equity Interests of the Company
held directly or indirectly by him to (i) an immediate family member or (ii) a
trust for the benefit of Dr. John W. Sammon or an immediate family member and,
prior to such transfer the Lender shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including USA
PATRIOT Act, and a properly completed and signed IRS Form W-8 or W-9, as
applicable.


“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption of or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) compliance by the Lender (or, for purposes of Section 2.13(b),
by any lending office of the Lender or by the Lender’s holding company, if any)
with any request, guideline, requirement or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, issued or implemented.


“Charges” has the meaning assigned to such term in Section 8.16.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Lender, on behalf of the
Secured Parties, to secure the Secured Obligations; provided, however, that in
no event shall Collateral include (i) the Equity Interests of any Foreign
Subsidiary to the extent not required to be pledged to secure the Obligations
pursuant to Section 5.13(b) or (ii) any property owned, leased or operated by
any Foreign Subsidiary.


“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.


“Collection Account” has the meaning assigned to such term in the Security
Agreement.


“Collateral Documents” means, collectively, the Security Agreement and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, mortgages, deeds of trust, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether theretofore, now or hereafter executed by any
Loan Party and delivered to the Lender.
 
4

--------------------------------------------------------------------------------

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrower.


“Commitment” means the commitment of the Lender to make Loans and issue Letters
of Credit hereunder, as such commitment may be reduced from time to time
pursuant to Section 2.07.  The initial amount of the Lender’s Commitment is
$15,000,000.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means, for any period, Net Income for such period plus (a)
without duplication and to the extent deducted in determining Net Income, the
sum of (i) Interest Expense, (ii) income tax expense, (iii) all amounts
attributable to depreciation and amortization expense, (iv) any extraordinary
non-cash charges, (v) any non-cash equity-based compensation, (vi) loss from
discontinued operations arising from the 2015 sale of Par Springer-Miller
Systems, Inc., (vii) investment write-off of $776,000 in the fourth quarter of
2015, net of any insurance proceeds received as  result of such investment loss,
and (viii) legal and investigation expenses of $766,000 incurred in the first
quarter of 2016 and $304,000 incurred in the second quarter of 2016, minus (b)
without duplication and to the extent included in Net Income, (i) any amounts
attributable to the reappraisal or write-up of assets, (ii) any extraordinary
gains and any non-cash items of income, all calculated for the Borrower and its
Subsidiaries on a consolidated basis in accordance with generally accepted
accounting principles.


“Consolidated Indebtedness” means, at any date, the aggregate principal amount
of Indebtedness of the Borrower and its Subsidiaries on a consolidated basis at
such date in accordance with GAAP.


“Consolidated Indebtedness Ratio” means, on any date, the ratio of (a)
Consolidated Indebtedness on such date to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters ended on such date (or, if such date is not
the last day of a fiscal quarter, ended on the last day of the fiscal quarter
most recently ended prior to such date).


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.


“Document” has the meaning assigned to such term in the Security Agreement.


“Dollars”, “dollars” or “$” refers to lawful money of the United States of
America.
 
5

--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia (other than any such
Subsidiary of a Foreign Subsidiary).


“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 8.02).


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Lender and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.
 
“Eligible Accounts” means, at any time, the Accounts of the Borrower which the
Lender determines in its Permitted Discretion are eligible as the basis for the
extension of Loans and the issuance of Letters of Credit.  Without limiting the
Lender’s discretion provided herein, Eligible Accounts shall not include any
Account:


(a)           which is not subject to a first priority perfected security
interest in favor of the Lender;


(b)           which is subject to any Lien other than (i) a Lien in favor of the
Lender and (ii) a Permitted Encumbrance which does not have priority over the
Lien in favor of the Lender;


(c)           (i) with respect to which is unpaid more than 90 days after the
date of the original invoice therefor, (ii) which is unpaid more than 60 days
after the original due date, or (iii) which has been written off the books of
the Borrower or otherwise designated as uncollectible; provided that Accounts
unpaid more than 90 days but less than 120 days from the date of original
invoice which are not more than 60 days past due may be included in Eligible
Accounts in an amount not exceeding $1,000,000 in the aggregate;


(d)          which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;


(e)           which is owing by an Account Debtor (other than McDonald’s
Corporation or a consolidating subsidiary thereof) to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to the
Borrower exceeds 20% of the aggregate amount of Eligible Accounts;


(f)            with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true;


(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Lender which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Borrower’s completion of any further performance, (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;
 
6

--------------------------------------------------------------------------------

(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by the Borrower or if such Account was invoiced
more than once;


(i)            with respect to which any check or other instrument of payment
has been returned uncollected for any reason;


(j)            which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) admitted in writing its inability, or is generally unable
to, pay its debts as they become due, (v) become insolvent, or (vi) ceased
operation of its business;


(k)           which is owed by any Account Debtor which has sold all or
substantially all of its assets;


(l)            which is owed by an Account Debtor which (i) does not maintain
its chief executive office in the U.S. or (ii) is not organized under applicable
law of the U.S. or any state of the U.S. or the District of Columbia unless, in
either case, such Account is backed by a letter of credit acceptable to the
Lender which is in the possession of, has been assigned to and is directly
drawable by the Lender;


(m)          which is owed in any currency other than U.S. dollars;


(n)           which is owed by (i) any Governmental Authority of any country
other than the U.S., unless such Account is backed by a letter of credit
acceptable to the Lender which is in the possession of, and is directly drawable
by,  the Lender, or (ii) any Governmental Authority of the U.S., or any
department, agency, public corporation, or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien
of the Lender in such Account have been complied with to the Lender’s
satisfaction;


(o)          which is owed by any Affiliate of any Loan Party or any, employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;


(p)          which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;


(q)          which is subject to any counterclaim, deduction, defense, setoff or
dispute, but only to the extent that such Account is subject to any such
counterclaim, deduction, defense, setoff or dispute;
 
7

--------------------------------------------------------------------------------

(r)           which is evidenced by any promissory note, chattel paper or
instrument;


(s)          which is owed by an Account Debtor (i) located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit the Borrower to seek judicial enforcement in
such jurisdiction of payment of such Account, unless the Borrower has filed such
report or qualified to do business in such jurisdiction or (ii) which is a
Sanctioned Person;


(t)           with respect to which the Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, to the extent of the agreed upon
reduction, or any Account which was partially paid and the Borrower created a
new receivable for the unpaid portion of such Account;


(u)          which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;


(v)          which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than the Borrower has
or has had an ownership interest in such goods, or which indicates any party
other than the Borrower as payee or remittance party;


(w)          which was created on cash on delivery terms; or


(x)           which the Lender reasonably determines may not be paid by reason
of the Account Debtor’s inability to pay or which the Lender otherwise
reasonably determines is unacceptable for any reason whatsoever.


In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall notify the Lender thereof
on and at the time of submission to the Lender of the next Borrowing Base
Certificate.  In determining the amount of an Eligible Account, the face amount
of an Account may, in the Lender’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Borrower may be obligated to rebate to
an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by the Borrower to reduce the amount of such
Account.


“Eligible Inventory” means, at any time, raw material and finished goods
Inventory of the Borrower which the Lender determines in its Permitted
Discretion is eligible as the basis for the extension of Loans and the issuance
of Letters of Credit.  Without limiting the Lender’s discretion provided herein,
Eligible Inventory shall not include any Inventory:


(a)          which is not subject to a first priority perfected Lien in favor of
the Lender;


(b)          which is subject to any Lien other than (i) a Lien in favor of the
Lender and (ii) a Permitted Encumbrance which does not have priority over the
Lien in favor of the Lender;
 
8

--------------------------------------------------------------------------------

(c)          which is, in the Lender’s Permitted Discretion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;


(d)          with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true and which does not conform to all standards imposed by any Governmental
Authority;


(e)           in which any Person other than the Borrower shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;


(f)           which is not finished goods or which constitutes work-in-process,
spare or replacement parts, subassemblies, packaging and shipping material,
manufacturing supplies, samples, prototypes, displays or display items,
bill-and-hold or ship-in-place goods, goods that are returned or marked for
return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;


(g)          which is not located in the U.S. or is in transit with a common
carrier from vendors and suppliers;


(h)          which is located in any location leased by the Borrower unless (i)
the lessor has delivered to the Lender a Collateral Access Agreement or (ii) a
reserve for rent, charges and other amounts due or to become due with respect to
such facility has been established by the Lender in its Permitted Discretion;


(i)            which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) where, in each
instance, more than $75,000 is located and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Lender a Collateral
Access Agreement and such other documentation as the Lender may require or (ii)
an appropriate reserve has been established by the Lender in its sole
discretion;


(j)            which is being processed offsite at a third party location or
outside processor, or is in transit to or from such third party location or
outside processor;


(k)           which is a discontinued product or component thereof;


(l)            which is the subject of a consignment by the Borrower as
consignor;


(m)          which is perishable;


(n)          which contains or bears any intellectual property rights licensed
to the Borrower unless the Lender is satisfied in Lender’s Permitted Discretion
that it may sell or otherwise dispose of such Inventory without (i) infringing
the rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties, other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;


(o)          which is not reflected in a current perpetual inventory report of
the Borrower;
 
9

--------------------------------------------------------------------------------

(p)          for which reclamation rights have been asserted by the seller;


(q)          which has been acquired from a Sanctioned Person; or


(r)           which the Lender otherwise reasonably determines is unacceptable
for any reason whatsoever.


In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall notify the Lender thereof on
and at the time of submission to the Lender of the next Borrowing Base
Certificate.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equipment” has the meaning assigned to such term in the Security Agreement.


“Equipment Finance Agreements” means the two existing equipment finance
agreements with Wels Fargo Financial Leasing, Inc. guaranteed by ParTech, Inc..


“Equipment Finance Obligor” means the main obligor under the Equipment Finance
Agreements.


“Equipment Repurchase Reserve” has the meaning assigned to such term in Section
6.01(b).


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
10

--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of the
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Domestic Subsidiary” means a Domestic Subsidiary that is not engaged
in any business or other commercial activities and has total assets with a fair
market value of less than $250,000.00.


“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Guarantor's failure
for any reason to constitute an ECP at the time the Guarantee of such Loan
Guarantor or the grant of such security interest becomes or would become
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) the Lender
acquires such interest in the Loan, Letter of Credit or Commitment or (ii) the
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.15, amounts with respect to such Taxes were payable either
to the Lender’s assignor immediately before the Lender acquired the applicable
interest in such Loan, Letter of Credit or Commitment or to the Lender
immediately before it changed its lending office and (c) any U.S. federal
withholding Taxes imposed under FATCA.
 
“Exposure” means, at any time, the sum of the aggregate outstanding principal
amount of the Lender’s Loans and its LC Exposure at such time.
 
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
11

--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


“Financial Statements” has the meaning assigned to such term in Section 5.01.


“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Borrower for the most recently ended four fiscal quarters,
of (i) Consolidated EBITDA less unfunded Capital Expenditures (exclusive of ERP
upgrade expenses in an amount not to exceed $1,830,000 in 2016 and $2,350,000 in
20171) and less capitalized software costs to (ii) cash Interest Expense and
required principal payments of long-term Consolidated Indebtedness (including
Consolidated Indebtedness incurred in connection with the acquisition of Brink
Software, Inc.) plus dividends and distributions paid in cash and plus taxes
paid in cash.


“Fixtures” has the meaning assigned to such term in the Security Agreement.


“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.


“Funding Account” has the meaning assigned to such term in Section 4.01(g).


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


“Guaranteed Obligations” has the meaning assigned to such term in Section 9.01.
 

--------------------------------------------------------------------------------

 
1
Borrower shall indicate the amount of ERP upgrade expenses for each quarter.

 
12

--------------------------------------------------------------------------------

“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.


“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (including earn-out payments and
other contingent payments of purchase price but excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers' acceptances.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.


“Indemnitee” has the meaning assigned to such term in Section 8.03(b).


“Information” has the meaning assigned to such term in Section 8.12.


“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.


“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), calculated on a consolidated basis for the Borrower and its
Subsidiaries for such period in accordance with GAAP.
 
13

--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any CBFR Loan, the first day
of each calendar month for the interest accrued through the last day of the
prior calendar month, and the Maturity Date, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and the Maturity Date.


“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two or three
months thereafter, as the Borrower may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Lender (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBO Screen Rate for the shortest period (for which
the LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time.


“Inventory” has the meaning assigned to such term in the Security Agreement.


“IRS” means the United States Internal Revenue Service.


“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E.


“LC Collateral Account” has the meaning assigned to such term in Section
2.04(h).


“LC Disbursement” means any payment made by the Lender pursuant to a Letter of
Credit.


“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time.
 
“Lender” means JPMorgan Chase Bank, N.A., its successors and assigns.
 
“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any CBFR Borrowing, the LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for a period equal in length to such Interest Period (an “Impacted
Interest Period”), then the LIBO Rate shall be the Interpolated Rate at such
time.
 
14

--------------------------------------------------------------------------------

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any CBFR Borrowing, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for Dollars) for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Lender in its reasonable discretion); provided
that if the LIBO Screen Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, any Letter of Credit application, each
Collateral Document, the Loan Guaranty, and each other agreement, instrument,
document and certificate identified in Section 4.01 executed and delivered to,
or in favor of, the Lender and including each other pledge, power of attorney,
consent, assignment, contract, notice, letter of credit agreement, letter of
credit application and each other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Lender in connection with this Agreement or the
transactions contemplated hereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.


“Loan Guarantor” means each Loan Party (other than the Borrower).


“Loan Guaranty” means Article IX of this Agreement.


“Loan Parties” means, collectively, the Borrower, each Domestic Subsidiary
identified on the signature page to this Agreement and any other Domestic
Subsidiary who becomes a party to this Agreement pursuant to a Joinder Agreement
in the future, and their successors and assigns, and the term “Loan Party” shall
mean any one of them or all of them individually, as the context may require. 
Excluded Domestic Subsidiaries are not Loan Parties except pursuant to Section
5.13(a).


“Loans” means the loans and advances made by the Lender pursuant to this
Agreement.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities, operations or financial condition of the
Borrower and the Subsidiaries taken as a whole, (b) a material impairment of the
ability of any Loan Party to perform any of its obligations under the Loan
Documents to which it is a party, (c) the Collateral, or the Lender’s Liens (on
behalf of itself and the other Secured Parties) on the Collateral or the
priority of such Liens, or (d) the rights of or benefits available to the Lender
under any of the Loan Documents.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $500,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
 
15

--------------------------------------------------------------------------------

“Maturity Date” means three years from the date of this Agreement (if the same
is a Business Day, or if not then the immediately next succeeding Business Day),
or any earlier date on which the Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.


“Maximum Rate” has the meaning assigned to such term in Section 8.16.


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.


“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback Transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Lender from a
Federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.


“Obligated Party” has the meaning assigned to such term in Section 9.02.
 
16

--------------------------------------------------------------------------------

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to the Lender or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Original Indebtedness” has the meaning assigned to such term in Section
6.01(g).


“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Taxes (other than a connection arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document),
or sold or assigned an interest in any Loan, Letter of Credit, or any Loan
Document.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).


“Participant” has the meaning assigned to such term in Section 8.04(c).


“Participant Register” has the meaning assigned to such term in Section 8.04(c).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Acquisition” means any Acquisition by the Borrower or its
Subsidiaries in a transaction that satisfies each of the following requirements:


(a)           such Acquisition is not a hostile or contested acquisition;


(b)           the business acquired in connection with such Acquisition is (i)
located in the U.S., (ii) organized under U.S. and applicable state laws, and
(iii) not engaged, directly or indirectly, in any line of business other than
the businesses in which the Borrower or its Subsidiary are engaged on the
Effective Date or any business activities that are substantially similar,
related, or incidental thereto;
 
17

--------------------------------------------------------------------------------

(c)            both before and after giving effect to such Acquisition, each of
the representations and warranties herein is true and correct (except (i) any
such representation or warranty which relates to a specified prior date and (ii)
to the extent the Lender has been notified in writing by the Borrower that any
representation or warranty is not correct and the Lender has explicitly waived
in writing compliance with such representation or warranty) and no Default
exists, will exist, or would result therefrom;


(d)           as soon as available, but not less than thirty days prior to such
Acquisition, the Borrower has provided the Lender (i) notice of such Acquisition
and (ii) a copy of all business and financial information reasonably requested
by the Lender including pro forma financial statements and statements of cash
flow;


(e)            if such Acquisition is an acquisition of the Equity Interests of
a Person, the Acquisition is structured so that the acquired Person shall become
a wholly-owned Subsidiary of the Borrower and, a Loan Guarantor, on terms and
conditions satisfactory to the Bank;


(f)            if such Acquisition is an acquisition of assets, the Acquisition
is structured so that the Borrower or a Subsidiary who is or shall become, on
terms and conditions satisfactory to the Lender, a Loan Guarantor shall acquire
such assets;


(g)           if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;


(h)           neither Borrower nor its Subsidiary shall, as a result of or in
connection with any such Acquisition, assume or incur any direct or contingent
liabilities (whether relating to environmental, tax, litigation, or other
matters) that could have a Material Adverse Effect or any Indebtedness that is
not permitted by this Agreement;


(i)            in connection with an Acquisition of the Equity Interests of any
Person, all Liens (other than Permitted Encumbrances) on property of such Person
shall be terminated, and in connection with an Acquisition of the assets of any
Person, all Liens (other than Permitted Encumbrances) on such assets shall be
terminated;


(j)            the Borrower shall certify to the Lender (and provide the Lender
with a pro forma calculation in form and substance reasonably satisfactory to
the Lender) that, after giving effect to the completion of such Acquisition, the
Consolidated Indebtedness Ratio on a Pro Forma Basis shall be less than or equal
to 2.5 to 1.0; and


(k)           the Borrower shall certify to the Lender (and provide the Lender
with a pro forma calculation in form and substance reasonably satisfactory to
the Lender) that, after giving effect to the completion of such Acquisition, the
then total aggregate outstanding principal balance of Indebtedness incurred in
connection with all Permitted Acquisitions occurring during the term of this
Agreement does not exceed $7,500,000.


“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.


“Permitted Encumbrances” means:


(a)   Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;


(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;
 
18

--------------------------------------------------------------------------------

(c)   pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;


(d)  deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)   judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and


(f)   easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.


“Permitted Investments” means:


(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof) to the extent such obligations are backed by the full faith and
credit of the United States of America, in each case maturing within one year
from the date of acquisition thereof;


(b)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


(c)   investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;


(d)  fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and


(e)  money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
19

--------------------------------------------------------------------------------

“Prepayment Event” means:


(a)  any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party constituting
Collateral, other than dispositions described in Section 6.05; or


(b)  any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party constituting Collateral.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Lender as its prime rate in effect at its principal offices in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.


“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested, or Indebtedness incurred in connection
therewith, had occurred or been incurred, as the case may be, on the first day
of the four fiscal quarter period most recently ended on or prior to such date
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b), and, to the extent applicable, giving effect to the historical earnings
and cash flows associated with the assets acquired or disposed of (but without
giving effect to any synergies or cost savings other than in accordance with
Article 11 of Regulation S-X under the Securities Act) and any related
incurrence or reduction of Indebtedness, all in accordance with Article 11 of
Regulation S-X under the Securities Act.


“Projections” has the meaning assigned to such term in Section 5.01(e).


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Refinance Indebtedness” has the meaning assigned to such term in Section
6.01(g).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.


“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.


“Report” means reports prepared by the Lender or another Person showing the
results of appraisals, field examinations or audits pertaining to the Borrower’s
assets from information furnished by or on behalf of the Borrower, after the
Lender has exercised its rights of inspection pursuant to this Agreement.


“Repurchase Agreement” means the Contract Repurchase Agreement between ParTech,
Inc. and Wells Fargo Financial Leasing, Inc. dated December 31, 2014.
 
20

--------------------------------------------------------------------------------

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.


“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions ( at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury , the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
 
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
 
“SEC” means the Securities and Exchange Commission of the U.S.
 
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations,  and (ii) Swap Agreement Obligations owing to the Lender
or its Affiliates; provided that the definition of “Secured Obligations” shall
not create any guarantee by any Loan Guarantor of (or grant of security interest
by any Loan Guarantor to support, as applicable) any Excluded Swap Obligations
of such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor.


“Secured Parties” means (a) the Lender, (b) each provider of Banking Services,
to the extent the Banking Services Obligations in respect thereof constitute
Secured Obligations, (c) each counterparty to any Swap Agreement, to the extent
the obligations thereunder constitute Secured Obligations, (d) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document and (e) the successors and assigns of each of the foregoing.
 
21

--------------------------------------------------------------------------------

“Security Agreement” means that certain  Pledge and Security Agreement
(including any and all supplements thereto), dated as of September 9, 2014, as
amended by Omnibus Amendment dated as of the date hereof, among the Loan Parties
and the Lender, for the benefit of the Secured Parties, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document) or any
other Person for the benefit of the Lender, on behalf of the Secured Parties, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.


“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time.


“Statement” has the meaning assigned to such term in Section 2.16(d).


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to the
Lender under such Regulation D of the Board or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.


“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Lender.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held , or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.


“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or any option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.


“Swap Agreement Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with the Lender or an Affiliate of the
Lender, and (b) any cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement transaction permitted hereunder with the
Lender or an Affiliate of the Lender.
 
22

--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to a Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.


“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CB Floating Rate.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.


“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.     Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).


SECTION 1.03.    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word “shall”. 
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
23

--------------------------------------------------------------------------------

SECTION 1.04.     Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if after the date hereof there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof and the Borrower
notifies the Lender that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Lender notifies the Borrower that the Lender requests an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such  change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.


SECTION 1.05.     Pro Forma Adjustments for Acquisitions and Dispositions.  To
the extent the Borrower or any Subsidiary makes any Permitted Acquisition or
disposition of assets outside the ordinary course of business permitted by
Section 6.05 during the period of four fiscal quarters of the Borrower most
recently ended, the Consolidated Indebtedness Ratio shall be calculated after
giving pro forma effect thereto (including pro forma adjustments arising out of
events which are directly attributable to the acquisition or the disposition of
assets, are factually supportable and are expected to have a continuing impact,
in each case as determined on a basis consistent with Article 11 of Regulation
S-X of the Securities Act of 1933, as amended, as interpreted by the SEC, and as
certified by a Financial Officer), as if such acquisition or such disposition
(and any related incurrence, repayment or assumption of Indebtedness) had
occurred in the first day of such four-quarter period.


ARTICLE II


The Credits


SECTION 2.01.     Commitment.  Subject to the terms and conditions set forth
herein, the Lender agrees to make Loans in dollars to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) the Exposure exceeding the lesser of (x) the Commitment or (y)
the Borrowing Base.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Loans.


SECTION 2.02.     Loans and Borrowings.


(a)   Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type.
 
24

--------------------------------------------------------------------------------

(b)  Subject to Section 2.12, each Borrowing shall be comprised entirely of CBFR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith,
provided that all Borrowings made on the Effective Date must be made as CBFR
Borrowings but may be converted into Eurodollar Borrowings in accordance with
Section 2.06.  The Lender at its option may make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of the Lender to make such Loan (and
in the case of an Affiliate, the provisions of Sections 2.12, 2.13, 2.14 and
2.15 shall apply to such Affiliate to the same extent as to the Lender);
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.


(c)  At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000.  CBFR Borrowings shall be in an aggregate
amount that is an integral multiple of $50,000 and not less than $50,000;
provided that a CBFR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.04(d). 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of fourteen Eurodollar
Borrowings outstanding.


(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.


SECTION 2.03.     Requests for Borrowings.   To request a Borrowing, the
Borrower shall notify the Lender of such request either in writing (delivered by
hand or fax) in the form attached hereto as Exhibit B and signed by the Borrower
or by telephone or through Electronic System, if arrangements for doing so have
been approved by the Lender, (a) in the case of a Eurodollar Borrowing, not
later than 10:00 a.m., New York time, three (3) Business Days before the date of
the proposed Borrowing or (b) in the case of a CBFR Borrowing, not later than
noon, New York time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of a CBFR Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.04(d) may be given not later
than 9:00 a.m., New York time, on the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, fax or a communication through Electronic System to
the Lender of a written Borrowing Request in a form approved by the Lender and
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.01:



(i)
the aggregate amount of the requested Borrowing, and a breakdown of the separate
wires comprising such Borrowing;




(ii)
the date of such Borrowing, which shall be a Business Day;




(iii)
whether such Borrowing is to be a CBFR Borrowing or a Eurodollar Borrowing; and




(iv)
in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”



If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CBFR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.
 
25

--------------------------------------------------------------------------------

SECTION 2.04.     Letters of Credit.


(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit denominated in
dollars as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Lender, at any time and from
time to time during the Availability Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Lender relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.10(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such Subsidiary that is an account party in respect of any such
Letter of Credit).  Notwithstanding anything herein to the contrary, the Lender
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit (i) the proceeds of which would be made available to any Person (A) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (ii) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Lender from issuing such Letter of Credit, or any Requirement of
Law relating to the Lender or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the
Lender shall prohibit, or request that the Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Lender with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which the Lender is not otherwise
compensated hereunder) not in effect on the Effective Date, or shall impose upon
the Lender any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which the Lender in good faith deems material to it, or
(iii) if the issuance of such Letter of Credit would violate one or more
policies of the Lender applicable to letters of credit generally; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.


(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or fax (or transmit through Electronic System, if arrangements for
doing so have been approved by the Lender) to the Lender (reasonably in advance
of the requested date of issuance, amendment, renewal or extension, but in any
event no less than three (3) Business Days) a notice requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Lender, the Borrower also
shall submit a letter of credit application on the Lender’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $2,500,000, (ii) the
Standby LC Exposure shall not exceed $500,000, (iii) the Commercial LC Exposure
shall not exceed $2,000,000 and (iv) the Exposure shall not exceed the lesser of
the Commitment and the Borrowing Base.
 
26

--------------------------------------------------------------------------------

(c)           Expiration Date.  Each Letter of Credit shall expire (or be
subject to termination or non-renewal by notice from the Lender to the
beneficiary thereof) at or prior to the close of business on the earlier of (i)
the date one year after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, including, without limitation,
any automatic renewal provision), one year after such renewal or extension, and
(ii) the date that is five Business Days prior to the Maturity Date.


(d)           Reimbursement.  If the Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Lender an amount equal to such LC Disbursement not later than
11:00 a.m., New York time, on (i) the Business Day that the Borrower receives
notice of such LC Disbursement, if such notice is received prior to 9:00 a.m.,
New York time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is
received after 9:00 a.m., New York time, on the day of receipt; provided that,
if such LC Disbursement is greater than or equal to $50,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with a CBFR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting CBFR
Borrowing.


(e)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Lender under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, (iv) the fact that the Letter of Credit may have
been issued for the account of one of Borrower’s Subsidiaries, or (v) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Lender nor any of its Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Lender;
provided that the foregoing shall not be construed to excuse the Lender from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Lender’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Lender (as finally determined by a court of competent jurisdiction), the
Lender shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Lender may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
 
27

--------------------------------------------------------------------------------

(f)            Disbursement Procedures.  The Lender shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Lender shall promptly notify the Borrower
by telephone (confirmed by fax) of such demand for payment and whether the
Lender has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Lender with respect to any such LC Disbursement.


(g)           Interim Interest.  If the Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to CBFR Loans and such interest shall be due
and payable on the date when such reimbursement is due; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(d) of this Section, then Section 2.11(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the Lender.


(h)           Cash Collateralization.   If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Lender demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Lender, in the name and for the
benefit of the Lender (the “LC Collateral Account”), an amount in cash equal to
105% of the amount of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII.  The Borrower also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.09(b). Each such deposit shall be held by the Lender as collateral for
the payment and performance of the Secured Obligations.  The Lender shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and the Borrower hereby grants the Lender a
security interest in the LC Collateral Account and all moneys or other assets on
deposit therein or credited thereto.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Lender and at the Borrower’s risk and expense, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Lender for LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
Secured Obligations.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all such Events of Default have
been cured or waived as confirmed in writing by the Lender.


(i)            LC Exposure Determination.  For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.
 
28

--------------------------------------------------------------------------------

SECTION 2.05.  Funding of Borrowings.  The Lender shall make each Loan to be
made by it hereunder on the proposed date thereof available to the Borrower by
promptly crediting the amounts in immediately available funds, to the Funding
Account; provided that CBFR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(d) shall be remitted to the Lender.


SECTION 2.06.  Interest Elections.


(a)   Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.


(b)   To make an election pursuant to this Section, the Borrower shall notify
the Lender of such election by telephone or through Electronic System, if
arrangements for doing so have been approved by the Lender, by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or Electronic System to the Lender of a written Interest Election Request in
a form approved by the Lender and signed by the Borrower.


(c)   Each telephonic and written Interest Election Request (including requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.03:


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)  whether the resulting Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing; and


(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a CBFR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Lender so notifies the Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to a CBFR Borrowing at the
end of the Interest Period applicable thereto.
 
29

--------------------------------------------------------------------------------

SECTION 2.07.  Termination and Reduction of Commitment.


(a)   Unless previously terminated, the Commitment shall terminate on the
Maturity Date.


(b)   The Borrower may at any time terminate the Commitment upon (i) the payment
in full of all outstanding Loans and LC Disbursements, together with accrued and
unpaid interest thereon, (ii) the cancellation and return of all outstanding
Letters of Credit (or alternatively, with respect to each such Letter of Credit,
the furnishing to the Lender of a cash deposit (or at the discretion of the
Lender a backup standby letter of credit satisfactory to the Lender) in an
amount equal to 105% of the LC Exposure as of such date), (iii) the payment in
full of the accrued and unpaid fees, including applicable Prepayment Fee (if
any), and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.


(c)   The Borrower may from time to time reduce the Commitment; provided that
(i) each reduction of the Commitment shall be in an amount that is an integral
multiple of $500,000 and not less than $500,000 and (ii) the Borrower shall not
terminate or reduce the Commitment if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.09, the Exposure would
exceed the Commitment.


(d)   The Borrower shall notify the Lender of any election to terminate or
reduce the Commitment under paragraph (b) or (c) of this Section at least three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitment delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the Lender
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitment shall be permanent.


SECTION 2.08.  Repayment and Amortization of Loans; Evidence of Debt.


(a)   The Borrower hereby unconditionally promises to pay the Lender the then
unpaid principal amount of each Loan on the Maturity Date.


(b)   On each Business Day, the Lender may, in its Permitted Discretion, apply
all funds credited to the Collection Account on such Business Day or the
immediately preceding Business Day (in the Permitted Discretion of the Lender,
whether or not immediately available) first to prepay the Loans and to cash
collateralize outstanding LC Exposure.


(c)   The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to the Lender resulting
from each Loan made by the Lender, including the amounts of principal and
interest payable and paid to the Lender from time to time hereunder.


(d)   The Lender shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the Type thereof and the Interest Period applicable
thereto, if any, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to the Lender hereunder and (iii)
the amount of any sum received by the Lender hereunder.
 
30

--------------------------------------------------------------------------------

(e)   The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.


(f)    The Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to the
Lender a promissory note payable to the order of the Lender (or, if requested by
the Lender, to the Lender and its registered assigns) and in a form approved by
the Lender.  Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 8.04) be represented by one or more promissory notes in such form.


SECTION 2.09.  Prepayment of Loans.


(a)   The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (e) of this Section and, if applicable, payment of any break
funding expenses under Section 2.14.


(b)   In the event and on such occasion that the Exposure exceeds the lesser of
(A) the Commitment and (B) the Borrowing Base, the Borrower shall prepay the
Loans and/or LC Exposure (or, if no such Borrowings are outstanding, deposit
cash collateral in the LC Collateral Account in an aggregate amount equal to
such excess, in accordance with Section 2.04(h)).
 
(c)   In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party or any Subsidiary in respect of any Prepayment
Event, the Borrower shall, immediately after such Net Proceeds are received by
any Loan Party or Subsidiary, prepay the Obligations and cash collateralize the
LC Exposure as set forth in Section 2.09(d) below in an aggregate amount equal
to 100% of such Net Proceeds, provided that, in the case of any event described
in clause (a) or (b) of the definition of the term “Prepayment Event”, if the
Borrower shall deliver to the Lender a certificate of a Financial Officer to the
effect that the Loan Parties intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 90 days after
receipt of such Net Proceeds, to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) to be used in the
business of the Loan Parties, and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds specified in such certificate; provided that to the
extent of any such Net Proceeds that have not been so applied by the end of such
90‑day period, a prepayment shall be required at such time in an amount equal to
such Net Proceeds that have not been so applied.
 
(d)   All prepayments required to be made pursuant to Section 2.09(c) shall be
applied, first to prepay the Loans with a corresponding reduction in the
Commitment and second to cash collateralize the outstanding LC Exposure;
provided that all prepayments required to be made pursuant to Section 2.09(c)
with respect to Net Proceeds arising from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding, to the extent they arise from casualties or losses to cash or
Inventory (a Prepayment Event described in clause (b) of the definition
thereof), shall be applied, first, to prepay the Loans without a corresponding
reduction in the Commitment and second, to cash collateralize outstanding LC
Exposure.
 
31

--------------------------------------------------------------------------------

(e)   The Borrower shall notify the Lender by telephone (confirmed by fax) or
through Electronic System, if arrangements for doing so have been approved by
the Lender, of any prepayment under this Section:  (i) in the case of prepayment
of a Eurodollar Borrowing, not later than 10:00 a.m., New York time, three (3)
Business Days before the date of prepayment, or (ii) in the case of prepayment
of a CBFR Borrowing, not later than 10:00 a.m., New York time, one (1) Business
Day before the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitment as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.07.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.11 and (ii) break
funding payments pursuant to Section 2.14.


SECTION 2.10.  Fees.


(a)   The Borrower agrees to pay to the Lender a commitment fee, which shall
accrue at the Applicable Rate on the daily amount of the undrawn portion of the
Commitment of the Lender during the period from and including the Effective Date
to but excluding the date on which the Lender’s Commitment terminates; it being
understood that the LC Exposure shall be included in the drawn portion of the
Commitment for purposes of calculating the commitment fee.  Accrued commitment
fees shall be payable in arrears on the last day of each March, June, September
and December of each year and on the date on which the Commitment terminates,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).


(b)   The Borrower agrees to pay (i) to the Lender a letter of credit fee with
respect to Letters of Credit, which shall accrue at the same Applicable Rate
used to determine the interest rate applicable to Eurodollar Loans on the daily
amount of the Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which the Lender’s
Commitment terminates and the date on which the Lender ceases to have any LC
Exposure, and (ii) the Lender’s standard fees and commissions with respect to
the issuance, amendment, cancellation, negotiation, transfer, presentment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Letter of credit fees accrued through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitment terminates and any such fees accruing after the
date on which the Commitment terminates shall be payable on demand.  Any other
fees payable to the Lender pursuant to this paragraph shall be payable within
ten (10) days after demand.  All letter of credit fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).


(c)   All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Lender.  Fees paid shall not be refundable under any
circumstances.


SECTION 2.11.  Interest.


(a)   The Loans comprising each CBFR Borrowing shall bear interest at the CB
Floating Rate plus the Applicable Rate.


(b)   The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
32

--------------------------------------------------------------------------------

(c)   Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Lender may, at its option, by notice to the Borrower,
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.


(d)   Accrued interest on each Loan (for CBFR Loans, accrued through the last
day of the prior calendar month)  shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitment; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a CBFR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.


(e)   All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the CB Floating Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable CB Floating Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Lender, and such
determination shall be conclusive absent manifest error.


SECTION 2.12.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)   the Lender determines (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means do not exist for
ascertaining (including, without limitation, by means of an Interpolated Rate)
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or


(b)   the Lender determines the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to the Lender of making or maintaining its Loan included in such Borrowing
for such Interest Period;


then the Lender shall give notice thereof to the Borrower by telephone, fax or
through Electronic System as provided in Section 8.01 as promptly as practicable
thereafter and, until the Lender notifies the Borrower that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be repaid on the last day of the then current
Interest Period applicable thereto, and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as a CBFR Borrowing.


SECTION 2.13.  Increased Costs.  (a) If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, the Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or
 
(ii)   impose on the Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by the
Lender or any Letter of Credit; or
 
33

--------------------------------------------------------------------------------

(iii)  subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) and (c) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to the
Lender of issuing or maintaining any Letter of Credit or to reduce the amount of
any sum received or receivable by the Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to the Lender such additional
amount or amounts as will compensate the Lender for such additional costs
incurred or reduction suffered.


(b)   If the Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of or the
Loans made by the Lender or the Letters of Credit issued by the Lender to a
level below that which the Lender or the Lender’s holding company could have
achieved but for such Change in Law (taking into consideration the Lender’s
policies and the policies of the Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
the Lender such additional amount or amounts as will compensate the Lender or
the Lender’s holding company for any such reduction suffered.


(c)   A certificate of the Lender setting forth the amount or amounts necessary
to compensate the Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
the Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.


(d)  Failure or delay on the part of the Lender to demand compensation pursuant
to this Section shall not constitute a waiver of the Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.


SECTION 2.14.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.09), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.07(d) and is
revoked in accordance therewith), then, in any such event, the Borrower shall
compensate the Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to the
Lender shall be deemed to include an amount determined by the Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Eurodollar Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Eurodollar Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which the Lender would bid
were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of the Lender setting forth any amount or amounts that the Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay the
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
 
34

--------------------------------------------------------------------------------

SECTION 2.15.  Taxes.
 
(a)   Withholding Taxes; Gross-Up; Payments Free of Taxes.  Any and all payments
by or on account of any obligation of the Borrower under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.15), the Lender receives an amount equal to the sum
it would have received had no such deduction or withholding been made.
 
(b)   Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Lender, timely reimburse it for, Other Taxes.
 
(c)   Evidence of Payment.  As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.15, the
Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment, or other evidence of such payment reasonably
satisfactory to the Lender.
 
(d)   Indemnification by the Borrower.  The Borrower shall indemnify the Lender,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.
 
(e)   Treatment of Certain Refunds.  If the Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.15 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of the Lender, shall repay to the Lender the amount paid to the
Lender (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event the Lender is required to repay such refund
to such Governmental Authority.  Notwithstanding anything to the contrary in
this paragraph (e), in no event will the Lender be required to pay any amount to
any indemnifying party pursuant to this paragraph (e), the payment of which
would place the Lender in a less favorable net after-Tax position than the
Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph (e) shall not be construed to require the
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.
 
35

--------------------------------------------------------------------------------

(f)    Survival.  Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Lender or any assignment of rights by, or
the replacement of, the Lender, the termination of the Commitment and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
 
(g)   Defined Terms.  For purposes of this Section 2.15, the term “applicable
law” includes FATCA.
 
SECTION 2.16.  Payments Generally; Allocation of Proceeds.


(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.13, 2.14 or 2.15, or
otherwise) prior to 2:00 p.m., New York time, on the date when due, in
immediately available funds, without set‑off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the Lender, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the Lender at
its offices at 500 Plum Street, Syracuse, New York or to such other location as
the Lender may direct in writing.  Unless otherwise provided for herein, if any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments hereunder shall be made in dollars.


(b)           Any proceeds of Collateral received by the Lender (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.09) or (ii) after an Event of Default has occurred and is
continuing and the Lender so elects, such funds shall be applied ratably first,
to pay any fees, indemnities, or expense reimbursements including amounts then
due to the Lender from the Borrower, second, to pay interest then due and
payable on the Loans ratably, third, to prepay principal on the Loans and
unreimbursed LC Disbursements and to pay any amounts owing with respect to Swap
Agreement Obligations, ratably, fourth, to pay an amount to the Lender equal to
one hundred five percent (105%) of the aggregate LC Exposure, to be held as cash
collateral for such Obligations, fifth, to the payment of any amounts owing with
respect to Banking Services Obligations, and sixth, to the payment of any other
Secured Obligation due to the Lender from the Borrower or any other Loan
Party. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless a Default is in existence, the
Lender shall not apply any payment which it receives to any Eurodollar Loan,
except (i) on the expiration date of the Interest Period applicable thereto, or
(ii) in the event, and only to the extent, that there are no outstanding CBFR
Loans of the same Class and, in any such event, the Borrower shall pay the break
funding payment required in accordance with Section 2.14. The Lender shall have
the continuing and exclusive right to apply and reverse and reapply any and all
such proceeds and payments to any portion of the Secured Obligations.


(c)           At the election of the Lender, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 8.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder, whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Lender.  The Borrower hereby irrevocably authorizes (i) the Lender to
make a Borrowing for the purpose of paying each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents and agrees that all such amounts charged shall constitute Loans, and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03 and (ii) the Lender to charge any deposit account of the Borrower
maintained with the Lender for each payment of principal, interest and fees as
it becomes due hereunder or any other amount due under the Loan Documents.
 
36

--------------------------------------------------------------------------------

(d)           The Lender may from time to time provide the Borrower with account
statements or invoices with respect to any of the Secured Obligations (the
“Statements”).  The Lender is under no duty or obligation to provide Statements,
which, if provided, will be solely for the Borrower’s convenience.  Statements
may contain estimates of the amounts owed during the relevant billing period,
whether of principal, interest, fees or other Secured Obligations.  If the
Borrower pays the full amount indicated on a Statement on or before the due date
indicated on such Statement, the Borrower shall not be in default of payment
with respect to the billing period indicated on such Statement; provided, that
acceptance by the Lender of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Lender’s right to receive payment in full
at another time.


SECTION 2.17.  Indemnity for Returned Payments.  If after receipt of any payment
which is applied to the payment of all or any part of the Obligations (including
a payment effected through exercise of a right of setoff), the Lender is for any
reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason (including pursuant to
any settlement entered into by the Lender in its discretion), then the
Obligations or part thereof intended to be satisfied shall be revived and
continued and this Agreement shall continue in full force as if such payment or
proceeds had not been received by the Lender.  The provisions of this Section
2.17 shall be and remain effective notwithstanding any contrary action which may
have been taken by the Lender in reliance upon such payment or application of
proceeds.  The provisions of this Section 2.17 shall survive the termination of
this Agreement.


ARTICLE III


Representations and Warranties


Each Loan Party represents and warrants to the Lender that (and where
applicable, agrees):


SECTION 3.01.  Organization; Powers.  Each Loan Party and each Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.


SECTION 3.02.  Authorization; Enforceability.  The Transactions to which a Loan
Party is a party to or a participant therein are within each Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders.  Each Loan
Document to which a Loan Party is a party has been duly executed and delivered
by such Loan Party and constitutes a legal, valid and binding obligation of such
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
37

--------------------------------------------------------------------------------

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any Subsidiary, and (d) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents.


SECTION 3.04.  Financial Condition; No Material Adverse Change.


(a)   The Borrower has heretofore furnished to the Lender its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended December 31, 2015, reported on by BDO USA,
LLP, independent public accountants, and (ii) as of and for the fiscal quarter
and the portion of the fiscal year ended September 30, 2016, certified by a
Financial Officer.  Such financial statements present fairly, in all material
respects, the financial condition and results of operations and cash flows of
the Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to normal year‑end audit adjustments
all of which, when taken as a whole, would not be materially adverse and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.


(b)   No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2015.


SECTION 3.05.  Properties.


(a)   As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property located in the United States that is owned or
leased by any Loan Party containing Collateral having a value in excess of
$75,000.  Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect and, to the knowledge
of the Loan Party which is the counterparty to such lease or sublease, no
default by any party to any such lease or sublease exists.  Each of the Loan
Parties and each Subsidiary has good and indefeasible title to, or valid
leasehold interests in, all of its real and personal property, free of all Liens
other than those permitted by Section 6.02.


(b)   Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property that
are reasonably necessary to its business as currently conducted, a correct and
complete list of which, as of the date of this Agreement, is set forth on
Schedule 3.05 and, to the knowledge of the Loan Parties, the use thereof by each
Loan Party and each Subsidiary does not infringe upon the rights held by any
other Person, and each Loan Party’s and each Subsidiary’s rights thereto are not
subject to any licensing agreement or similar arrangement.


SECTION 3.06.  Litigation and Environmental Matters.


(a)   There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters set forth on Schedule 3.06) or (ii) that involve any Loan Document or
the Transactions.
 
38

--------------------------------------------------------------------------------

(b)  Except for the Disclosed Matters, (i) no Loan Party or any Subsidiary has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii) and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, no Loan Party or
any  Subsidiary (A) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law (B) has become subject to any Environmental
Liability, (C) has received notice of any claim with respect to any
Environmental Liability or (D) knows of any basis for any Environmental
Liability.


(c)   Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.


SECTION 3.07.  Compliance with Laws and Agreements; No Default.  Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirements of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property.  No Default has occurred and is continuing.


SECTION 3.08.  Investment Company Status.  No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.


SECTION 3.09.  Taxes.  Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to be filed and has paid
or caused to be paid all Taxes required to be paid by it, except (a) Taxes that
are being contested in good faith by appropriate proceedings and for which such
Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not be
expected to result in a Material Adverse Effect.  No tax liens have been filed
and no claims are being asserted with respect to any such taxes.


SECTION 3.10   ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements delivered pursuant to Section 5.01 (a)
or Section 5.01(b) reflecting such amounts, exceed by more than $1,000,000 the
fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $1,000,000  the fair market value of the
assets of all such underfunded Plans.


SECTION 3.11.  Disclosure.  The Loan Parties have disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party or
any Subsidiary to the Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.
 
39

--------------------------------------------------------------------------------

SECTION 3.12.  Material Agreements.  No Loan Party or any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any material agreement to which it is a
party, other than defaults which could not reasonably be expected to have a
Material Adverse Effect, or (ii) any agreement or instrument evidencing or
governing Indebtedness.


SECTION 3.13.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Effective Date, (i) the fair value of the assets of each Loan
Party, at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (ii) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.


SECTION 3.14.  Insurance.  Schedule 3.14 sets forth a description of all
property and liability insurance maintained by or on behalf of the Loan Parties
and their Subsidiaries as of the Effective Date.  As of the Effective Date, all
premiums in respect of such insurance have been paid.  The Loan Parties believe
that the insurance maintained by or on behalf of the Loan Parties and their
Subsidiaries is adequate and is customary for companies engaged in the same or
similar businesses operating in the same or similar locations.


SECTION 3.15. Capitalization and Subsidiaries.  Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to the Borrower of each
Subsidiary, (b) a true and complete listing of each class of each of the
Borrower’s authorized Equity Interests, of which all of such issued Equity
Interests are validly issued, outstanding, fully paid and non-assessable, and
owned beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of the Borrower and each Subsidiary.  All of the issued
and outstanding Equity Interests owned by any Loan Party have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non‑assessable.


SECTION 3.16. Security Interest in Collateral.  The provisions of this Agreement
and, subject to any filings, stampings and registrations necessary to create
and/or perfect the Lien granted by the other Loan Documents, the other Loan
Documents create legal and valid Liens on all the Collateral in favor of the
Lender, for the benefit of the Secured Parties, and such Liens constitute
perfected and continuing Liens on the Collateral, securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Lender pursuant
to any applicable law or agreement and (b) Liens perfected only by possession
(including possession of any certificate of title), to the extent the Lender has
not obtained or does not maintain possession of such Collateral.
 
40

--------------------------------------------------------------------------------

SECTION 3.17. Employment Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened.  The hours worked by and
payments made to employees of the Loan Parties and their Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
federal, state, local or foreign law dealing with such matters.  All payments
due from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Loan Party or such Subsidiary.


SECTION 3.18.  Federal Reserve Regulations.  No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.


SECTION 3.19.  Use of Proceeds.  The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.


SECTION 3.20.  No Burdensome Restrictions.  No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.


SECTION 3.21.  Anti-Corruption Laws and Sanctions.  Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and employees and to the knowledge of such Loan Party its directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of (a) any Loan Party, any Subsidiary or, to the
knowledge of any such Loan Party or Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of any such Loan Party
or Subsidiary, any agent of such Loan Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.   No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.


SECTION 3.22.  Affiliate Transactions.  Except as set forth on Schedule 3.22, as
of the date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings, or transactions between any Loan Party and any of
the officers, members, managers, directors, stockholders, parents, holders of
other Equity Interests, employees, or Affiliates (other than Subsidiaries) of
any Loan Party or any members of their respective immediate families, and none
of the foregoing Persons are directly or indirectly indebted to or have any
direct or indirect ownership, partnership, or voting interest in any Affiliate
of any Loan Party or any Person with which any Loan Party has a business
relationship or which competes with any Loan Party.


SECTION 3.23.  Common Enterprise..  The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lender to the Borrower hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.
 
41

--------------------------------------------------------------------------------

ARTICLE IV


Conditions


SECTION 4.01.  Effective Date.  The obligations of the Lender to make Loans and
to issue Letters of Credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 8.02):


(a)   Credit Agreement and Loan Documents.  The Lender (or its counsel) shall
have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Lender (which may include fax or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other certificates, documents, instruments and agreements as the Lender shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including a written opinion of the Loan
Parties’ counsel, addressed to the Lender in substantially the form of Exhibit
A.


(b)   Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Lender shall have received (i) a certificate of each
Loan Party, dated the Effective Date and executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the officers of such Loan Party authorized to sign the Loan
Documents to which it is a party and, in the case of the Borrower, its Financial
Officers, and (C) contain appropriate attachments, including the charter,
articles or certificate of organization or incorporation of each Loan Party
certified as true and correct by the Secretary or Assistant Secretary,  and a
true and correct copy of its by-laws or operating, management or partnership
agreement, or other organizational or governing documents, or a certification
that there have been no changes to the foregoing since the last date copies were
furnished to the Lender, and (ii) a long form good standing certificate for each
Loan Party from its jurisdiction of organization.


(c)   No Default Certificate.  The Lender shall have received a certificate,
signed by a Financial Officer of the Borrower, dated as of the Effective Date
(i) stating that no Default has occurred and is continuing, (ii) stating that
the representations and warranties contained in the Loan Documents are true and
correct as of such date (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct only as of such specified date), and (iii) certifying as
to any other factual matters as may be reasonably requested by the Lender.


(d)  Fees.  The Lender shall have received all fees required to be paid, and all
expenses required to be reimbursed for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date.  All such amounts will be paid with proceeds of Loans made on
the Effective Date and will be reflected in the funding instructions given by
the Borrower to the Lender on or before the Effective Date.


(e)   Lien Searches.  The Lender shall have received the results of a recent
lien search in the jurisdiction of organization of each Loan Party and each
jurisdiction where assets of the Loan Parties are located, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the Lender.
 
42

--------------------------------------------------------------------------------

(f)   Pay-off Letters.  The Lender shall have received satisfactory pay-off
letters for all existing Indebtedness required to be repaid and which confirms
that all Liens upon any of the property of the Loan Parties constituting
Collateral will be terminated concurrently with such payment and all letters of
credit issued or guaranteed as part of such Indebtedness shall have been cash
collateralized or supported by a Letter of Credit.
 
(g)   Funding Account.  The Lender shall have received a notice setting forth
the deposit account of the Borrower (the “Funding Account”) to which the Lender
is authorized by the Borrower to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.


(h)   Collateral Access and Control Agreements.  The Lender shall have received
each of (i) a Collateral Access Agreement required to be provided pursuant to
the Security Agreement and (ii) a deposit account control agreement required to
be provided pursuant to the Security Agreement.


(i)    Borrowing Base Certificate.  The Lender shall have received a Borrowing
Base Certificate which calculates the Borrowing Base as of the end of the month
immediately preceding the Effective Date.
 
(j)    Pledged Equity Interests; Stock Powers; Notes.  The Lender shall have
received (i) the certificates representing the Equity Interests pledged pursuant
to the Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Lender pursuant to
the Security Agreement endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof.


(k)   Filings, Registrations and Recordings.  Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Lender to be filed,
registered or recorded in order to create in favor of the Lender, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.02), shall be in proper form
for filing, registration or recordation.
 
(l)    Insurance.  The Lender shall have received evidence of insurance coverage
in form, scope, and substance reasonably satisfactory to the Lender and
otherwise in compliance with the terms of Section 5.10 of this Agreement and the
Security Agreement.


(m)  USA PATRIOT Act, Etc.  The Lender shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including USA
PATRIOT Act, and a properly completed and signed IRS Form W-8 or W-9, as
applicable, for each Loan Party.


(n)   Other Documents.  The Lender shall have received such other documents as
the Lender or its counsel may have reasonably requested.


The Lender shall notify the Borrower of the Effective Date, and such notice
shall be conclusive and binding.  Notwithstanding the foregoing, the obligations
of the Lender to make Loans and to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 8.02).
 
43

--------------------------------------------------------------------------------

SECTION 4.02.  Each Credit Event.  The obligation of the Lender to make a Loan
on the occasion of any Borrowing, and to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:


(a)   The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date).


(b)   At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


(c)   After giving effect to any Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit, Availability shall not be less than zero.


(d)   No event shall have occurred and no condition shall exist which has or
could be reasonably expected to have a Material Adverse Effect.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and(d) of this Section.


ARTICLE V


Affirmative Covenants


Until the Commitment shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lender that:


SECTION 5.01.  Financial Statements; Borrowing Base and Other Information.  The
Borrower will furnish to the Lender:


(a)   within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by BDO USA, LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception, and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;


(b)   within 45 days after the end of each of the first three fiscal quarters of
the Borrower, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of such fiscal year, setting forth
in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
 
44

--------------------------------------------------------------------------------

(c)   concurrently with any delivery of financial statements under clause (a) or
(b) above (collectively or individually, as the context requires, the “Financial
Statements”), a certificate of a Financial Officer in substantially the form of
Exhibit D (i) certifying, in the case of the Financial Statements delivered
under clause (b) above, as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12 and,
concurrently with the delivery of Financial Statements under clause (a) above,
Sections 6.04(c)(ii), 6.04(d)(ii) and 6.04(e)(ii),  and (iv) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the Financial Statements
accompanying such certificate;
 
(d)   concurrently with any delivery of Financial Statements under clause (a)
above, a certificate of the accounting firm that reported on such Financial
Statements stating whether they obtained knowledge during the course of their
examination of such Financial Statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
 
(e)   as soon as available, but in any event no later than 120 days after the
end of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and cash flow statement) of the Borrower for the upcoming fiscal year
(the “Projections”) in form reasonably satisfactory to the Lender;
 
(f)    as soon as available but in any event within 20 days of the end of each
calendar month, and at such other times as may be requested by the Lender, as of
the period then ended, a Borrowing Base Certificate and supporting information
in connection therewith, together with any additional reports with respect to
the Borrowing Base as the Lender may reasonably request;
 
(g)   as soon as available but in any event within 20 days of the end of each
calendar month, and at such other time or times as may be requested by the
Lender, as of the period then ended, all delivered in a format acceptable to the
Lender:


(i)         a detailed aging of the Borrower's Accounts (1) including all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and (2) reconciled to the Borrowing Base Certificate delivered as of
such date prepared in a manner reasonably acceptable to the Lender, together
with a summary specifying the name, address, and balance due for each Account
Debtor;


(ii)        a schedule detailing the Borrower's Inventory, in form satisfactory
to the Lender, (1) by location (showing Inventory in transit, any Inventory
located with a third party under any consignment, bailee arrangement, or
warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market, (2)
including a report of any variances or other results of Inventory counts
performed by the Borrower since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by Borrower and complaints and claims made against the Borrower), and (3)
reconciled to the Borrowing Base Certificate delivered as of such date;
 
45

--------------------------------------------------------------------------------

(iii)       a worksheet of calculations prepared by the Borrower to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion; and


(iv)       a reconciliation of the Borrower's Accounts and Inventory between the
amounts shown in the Borrower's general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above;


(h)   at such time or times as may be reasonably requested by the Lender, as of
the period so requested, a schedule and aging of the Borrower’s accounts
payable, delivered in a format acceptable to the Lender;


(i)    promptly upon the Lender’s request:


(i)         copies of invoices in connection with the invoices issued by the
Borrower in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto;


(ii)        copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party; and


(iii)       a schedule detailing the balance of all intercompany accounts of the
Loan Parties;


(j)    at such time or times as may be reasonably requested by the Lender, the
Borrower’s sales journal, cash receipts journal (identifying trade and non-trade
cash receipts) and debit memo/credit memo journal;


(k)   promptly upon the Lender’s reasonable request, copies of all tax returns
filed by any Loan Party with the U.S. Internal Revenue Service;


(l)    at such time or times as may be requested by the Lender, a current
customer list for the Borrower and its Subsidiaries, which list shall state the
customer’s name, mailing address and phone number and shall be certified as true
and correct by a Financial Officer of the Borrower;


(m)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, as
the case may be; and


(n)   promptly after any request therefor by the Lender, copies of (i) any
documents described in Section 101(k)(1) of ERISA that the Borrower or any ERISA
Affiliate may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l)(1) of ERISA that the Borrower or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
the Borrower or any ERISA Affiliate has not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan, the
Borrower or the applicable ERISA Affiliate shall promptly make a request for
such documents and notices from such administrator or sponsor and shall provide
copies of such documents and notices promptly after receipt thereof.
 
46

--------------------------------------------------------------------------------

Information or financial statements required to be delivered pursuant to clauses
(a), (b) or (m) of this Section 5.01 shall be deemed to have been delivered if
such information or financial statements are available on the SEC’s website at
http://www.sec.gov and the Borrower has notified Lender of the posting of such
document.


SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Lender prompt (but in any event within any time period that may be specified
below) written notice of the following:


(a)   the occurrence of any Default;


(b)   receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Subsidiary  that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;


(c)   any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;


(d)   any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 or more if not fully covered by insurance;


(e)   the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and


(f)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.  Existence; Conduct of Business.  Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence, (b) take
all reasonable action to maintain all the rights, qualifications, licenses,
permits, franchises, governmental authorizations, intellectual property rights,
licenses and permits material to the conduct of its business, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (c) maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
and (d) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted.
 
47

--------------------------------------------------------------------------------

SECTION 5.04.  Payment of Obligations.  Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect;
provided, however, that each Loan Party will, and will cause each Subsidiary
to,  remit withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.


SECTION 5.05.  Maintenance of Properties.  Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.


SECTION 5.06.  Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which true and correct entries in conformity with GAAP consistently applied
shall be made of all financial dealings and transactions in relation to its
business and activities and (b) permit any representatives designated by the
Lender (including employees of the Lender or any consultants, accountants,
lawyers, agents and appraisers retained by the Lender), upon reasonable prior
notice, to visit and inspect its properties, conduct at the Loan Party’s
premises field examinations of the Loan Party’s assets, liabilities, books and
records, including examining and making extracts from its books and records, and
to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested. 
The Loan Parties acknowledge that the Lender, after exercising its rights of
inspection, may prepare certain Reports pertaining to the Loan Parties’ assets
for internal use by the Lender.


SECTION 5.07.  Compliance with Laws and Material Contractual Obligations.  Each
Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including, without
limitation, Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Each Loan Party
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.


SECTION 5.08.  Use of Proceeds and Letters of Credit.


(a)           The proceeds of the Loans will be used only for working capital
and Permitted Acquisitions.  No part of the proceeds of any Loan and no Letter
of Credit will be used, whether directly or indirectly, to finance an
acquisition other than a Permitted Acquisition or for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.  Letters of Credit will be issued only for general corporate purposes.


(b)           The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or the European Union, or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
 
48

--------------------------------------------------------------------------------

SECTION 5.09.  Accuracy of Information.  The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Lender in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder
contains no material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the furnishing of such
information shall be deemed to be a representation and warranty by the Borrower
on the date thereof as to the matters specified in this Section 5.09; provided
that, with respect to the Projections, the Loan Parties will cause the
Projections to be prepared in good faith based upon assumptions believed to be
reasonable at the time.


SECTION 5.10.  Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including,
without limitation, loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents.  The Borrower will furnish to the
Lender information in reasonable detail as to the insurance so maintained.


SECTION 5.11.  Casualty and Condemnation.  The Borrower (a) will furnish to the
Lender prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the Net Proceeds of any such event (whether in the form
of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of this Agreement and the
Collateral Documents


SECTION 5.12.  Depository Banks.  The Borrower and each Subsidiary will maintain
the Lender as its principal depository bank in the United States, including for
the maintenance of operating, administrative, cash management, collection
activity, and other domestic deposit accounts for the conduct of its business.


SECTION 5.13.  Additional Collateral; Further Assurances.


(a)   Subject to applicable Requirements of Law, each Loan Party will cause each
of its Domestic Subsidiaries formed or acquired after the date of this Agreement
to become a Loan Party by executing a Joinder Agreement. Upon execution and
delivery thereof, each such Person (i) shall automatically become a Loan
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Lender, for the benefit of the Secured Parties, in any
property of such Loan Party which constitutes Collateral.  If, at any time, an
Excluded Domestic Subsidiary, which is not a Loan Party solely because it does
not meet the fair market value threshold, commences business operations and has
total assets with a fair market value in excess of $250,000.00, the Borrower
shall notify the Lender in writing, and such Excluded Domestic Subsidiary shall
be designated a Loan Party and comply with the provisions of this Section 5.13.
 
49

--------------------------------------------------------------------------------

(b)   Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary and (ii) 65% of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary directly owned by the Borrower or any Domestic
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Lender, for the benefit of the Secured Parties, pursuant to the
terms and conditions of the Loan Documents or other security documents as the
Lender shall reasonably request.
 
(c)   Without limiting the foregoing, each Loan Party will, and will cause each
Domestic Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Lender such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by any Requirement of Law or which the Lender may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties.
 
(d)   If any material assets of the same type or nature as those comprising
Collateral are acquired by the Borrower or any Domestic Subsidiary that is a
Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien in favor of the
Lender under the Security Agreement upon acquisition thereof), the Borrower will
(i) notify the Lender and, if requested by the Lender, cause such assets to be
subjected to a Lien securing the Secured Obligations and (ii) take, and cause
each applicable Loan Party to take, such actions as shall be necessary or
reasonably requested by the Lender to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Loan Parties.


SECTION 5.14   Additional Subsidiaries..  No later than thirty days after the
end of each fiscal year, Borrower shall furnish the Lender an updated Schedule
3.15 to reflect the formation of any Subsidiaries during such fiscal year
permitted by this Agreement, which updated Schedule 3.15 shall contain the
information required under Section 3.15 of this Agreement.


ARTICLE VI


Negative Covenants


Until the Commitment shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or been terminated, in each case without any pending draw, and all
LC Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lender that:


SECTION 6.01.  Indebtedness.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:


(a)   the Secured Obligations;
 
50

--------------------------------------------------------------------------------

(b)   Indebtedness existing on the date hereof and set forth in Schedule 6.01
and any extensions, renewals, refinancings and replacements of any such
Indebtedness in accordance with clause (f) hereof.  With regard to Borrower’s
obligations under the Repurchase Agreement (including, without limitation,
contingent obligations such as late charges, indemnification obligations, costs
and/or expenses), there shall be a reserve in the current amount of $775,000
against the Borrowing Base for the repurchase Obligations of Partech, Inc., as
guarantor, to Wells Fargo Financial Leasing, Inc. under the Equipment Finance
Agreements (“Equipment Repurchase Reserve”), which reserve amount shall decrease
by $50,000 each quarter commencing January 1, 2017 (i.e. so that the amount of
the reserve for the first quarter of 2017 shall be $725,000).  Until ParTech,
Inc.’s obligations under the Repurchase Agreement are terminated, Accounts owing
by the Equipment Finance Obligor (including affiliates of the Equipment Finance
Obligor) shall not be deemed an Eligible Account, and (c) Borrower shall provide
Lender with prompt notice of any Repurchase Event (as defined in the Repurchase
Agreement) or any act by Wells Fargo to enforce (in any manner) the Repurchase
Agreement against ParTech, Inc.  The consent by Lender to the Repurchase
Agreement is provided as a one-time accommodation to the Loan Parties, and
Lender is not, by virtue of this consent, waiving, and has no present intention
of waiving, any other provisions of this Agreement, except with respect to those
matters expressly identified herein.


(c)   Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or to any Subsidiary that is
a Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of the
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a  Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Lender;
 
(d)  Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;


(e)   Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (g) below, shall not exceed
$1,000,000 at any time outstanding;


(f)    Indebtedness of the Borrower incurred in connection with a Permitted
Acquisition, provided that, at any point in time the then total aggregate
outstanding principal balance of Indebtedness incurred in connection with all
Permitted Acquisitions does not exceed $7,500,000 for the term of this
Agreement;


(g)   Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b) and (e) hereof (such Indebtedness being
referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount or interest rate
of the Original Indebtedness, (ii) any Liens securing such Refinance
Indebtedness are not extended to any additional property of any Loan Party or
any Subsidiary, (iii) no Loan Party or any Subsidiary that is not originally
obligated with respect to repayment of such Original Indebtedness is required to
become obligated with respect to such Refinance Indebtedness, (iv) such
Refinance Indebtedness does not result in a shortening of the average weighted
maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness other than fees and interests are not less favorable to the obligor
thereunder than the original terms of such Original Indebtedness and (vi) if
such Original Indebtedness was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of such Refinance Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Lender as those that were applicable to such Original Indebtedness;
 
51

--------------------------------------------------------------------------------

(h)   Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
 
(i)    Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;


(j)    Subordinated Indebtedness in an aggregate principal amount not to exceed
$1,000,000 at any time outstanding; and


(k)   Other unsecured Indebtedness in an aggregate principal amount not to
exceed $500,000 at any time outstanding.


SECTION 6.02.  Liens.  No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:


(a)   Liens created pursuant to any Loan Document;


(b)   Permitted Encumbrances;


(c)   any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;


(d)   Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or any Subsidiary;


(e)   any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
 
52

--------------------------------------------------------------------------------

(f)   any Lien relating to, or in the nature of, a consignment of raw materials
to the Borrower or any Subsidiary, provided (i) the Lien does not continue in
existence once the raw materials are used or acquired by the Borrower or any
Subsidiary and (ii) the consigned materials subject to the Lien are not included
in the Borrowing Base;
 
(g)   Liens of a collecting bank arising in the ordinary course of business
under Section 4 208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;


(h)   Liens arising out of Sale and Leaseback Transactions permitted by Section
6.06; and


(i)    Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary.


Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrances and
clause (a) above and (2) Inventory, other than those permitted under clauses (a)
and (b) of the definition of Permitted Encumbrances and clause (a) above.
 
SECTION 6.03.  Fundamental Changes.


(a)   No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing, (i) any Subsidiary of the Borrower may merge
into the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Loan Party (other than the Borrower) may merge into any other
Loan Party in a transaction in which the surviving entity is a Loan Party, (iii)
any Loan Party (other than the Borrower) may sell, transfer, lease or otherwise
dispose of its assets to another Loan Party, and (iv) any Subsidiary that is not
a Loan Party may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lender; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.04.


(b)   No Loan Party will, nor will it permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.


(c)   Subject to the provisions of Excluded Domestic Subsidiary definition,
including, as applicable, the provisions of Section 5.13(a), no Excluded
Domestic Subsidiary shall (i) engage in any business or other commercial
activities, (ii) own total assets with a fair market value of more than $250,000
 
(d)   , (iii) incur any Indebtedness or (iv) grant any Liens over any of its
assets; provided, that, notwithstanding the foregoing, each Excluded Domestic
Subsidiary may maintain its company’s corporate existence.


SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  No
Loan Party will, nor will it permit any Subsidiary to, form any subsidiary after
the Effective Date, or purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Loan Party and a wholly owned Subsidiary
prior to such merger) any capital stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:
 
53

--------------------------------------------------------------------------------

(a)   Permitted Investments, subject to control agreements in favor of the
Lender or otherwise subject to a perfected security interest in favor of the
Lender;


(b)   loans and investments in existence on the date hereof and described in
Schedule 6.04;


(c)   investments by the Borrower and the Subsidiaries in Equity Interests in
their respective Subsidiaries, provided that (i) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Agreement (subject to
the limitations applicable to Equity Interests of a Foreign Subsidiary referred
to in Section 5.13) and (ii) the aggregate amount of investments by Loan Parties
in Subsidiaries that are not Loan Parties (together with outstanding
intercompany loans permitted under Section 6.04(d) and outstanding Guarantees
permitted under Section 6.04(e)) shall not exceed $1,000,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);


(d)   loans or advances made by any Loan Party to any Subsidiary and made by any
Subsidiary to a Loan Party or any other Subsidiary, provided that (i) any such
loans and advances made by a Loan Party to a Subsidiary that is not a Loan Party
(other than loans and advances made to PAR Canada, ULC and ParTech (Shanghai)
Co. Ltd.) shall be evidenced by a promissory note pledged pursuant to the
Security Agreement and (ii)(A) the amount of such loans and advances made by
Loan Parties to Subsidiaries that are not Loan Parties, other than PAR Canada,
ULC and ParTech (Shanghai) Co. Ltd. (together with outstanding investments
permitted under Section 6.04(c) and outstanding Guarantees permitted under
Section 6.04(e)) shall not exceed $1,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs) and (B) the
amount of such loans and advances made by the Loan Parties to PAR Canada, ULC
and ParTech (Shanghai) Co. Ltd. shall not exceed $5,000,000 in the aggregate in
any calendar year;


(e)   Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party (together with outstanding
investments permitted under clause (ii) to the proviso to Section 6.04(c) and
outstanding intercompany loans permitted under clause (ii) to the proviso to
Section 6.04(d)) shall not exceed $1,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);


(f)    loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $250,000.00 in the aggregate at any one time outstanding;


(g)   notes payable, or stock or other securities issued by Account Debtors to a
Loan Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;


(h)   investments in the form of Swap Agreements permitted by Section 6.07;
 
54

--------------------------------------------------------------------------------

(i)    investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any
Subsidiary (including in connection with a Permitted Acquisition), so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;


(j)    investments received in connection with the disposition of assets
permitted by Section 6.05;


(k)   investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”; and


(l)    Permitted Acquisitions provided that the total amount paid (via
Indebtedness, cash or other means) in connection with Permitted Acquisitions
shall not exceed $7,500,000.


SECTION 6.05.  Asset Sales.  No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to the Borrower or another Subsidiary in compliance with Section 6.04),
except:
 
(a)   sales, transfers and dispositions of (i) Inventory in the ordinary course
of business and (ii) obsolete, worn out or surplus Equipment or property in the
ordinary course of business;
 
(b)   sales, transfers and dispositions of assets to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with Section
6.09;
 
(c)   sales, transfers and dispositions of Accounts (excluding sales or
dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof;
 
(d)   sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (k) of Section 6.04
 
(e)   Sale and Leaseback Transactions permitted by Section 6.06;
 
(f)   dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary; and


(g)   sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section, provided that
the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this paragraph (g) shall not exceed $100,000 during
any fiscal year of the Borrower;


provided that all sales, transfers, leases and other dispositions permitted
under this Section 6.05 (other than those permitted by paragraphs (b), (d) and
(f) above) shall be made for fair value and for cash consideration.
 
SECTION 6.06.  Sale and Leaseback Transactions.  No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by the Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after the Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.
 
55

--------------------------------------------------------------------------------

SECTION 6.07.  Swap Agreements.  No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into in the ordinary course of business to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any Subsidiary), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from floating to fixed rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary.
 
SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness.
 
(a)   No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) the Borrower
may declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (iii) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries, and (iv) the Borrower may make payments of cash dividends with
respect to its common stock, so long as (A) as of the date of any such payment
and after giving effect thereto, no Default or Event of Default shall exist and
(B) both before and after giving effect to any such payment, on a pro forma
basis, Availability shall not be less than 17.5% of the Commitment.


(b)   No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
 
(i)    payment of Indebtedness created under the Loan Documents;
 
(ii)   payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;
 
(iii)  refinancing’s of Indebtedness to the extent permitted by Section 6.01;
and
 
(iv)  payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05.
 
SECTION 6.09.  Transactions with Affiliates.  No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and (ii)
are at prices and on terms and conditions not less favorable to such Loan Party
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any other Affiliate, (c) any investment permitted by Sections 6.04(b),
6.04(c) or 6.04(d), (d) any Indebtedness permitted under Section 6.01(c), (e)
any Restricted Payment permitted by Section 6.08, (f) loans or advances to
employees permitted under Section 6.04(f), (g) the payment of reasonable fees to
directors of the Borrower or any Subsidiary who are not employees of the
Borrower or any Subsidiary, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrower or its Subsidiaries in the ordinary course of business
and (h) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Borrower’s board of
directors.
 
56

--------------------------------------------------------------------------------

SECTION 6.10.  Restrictive Agreements.  No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by any Requirement of Law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.


SECTION 6.11. Amendment of Material Documents.  No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) 
any agreement relating to any Subordinated Indebtedness, or (b) its charter,
articles or certificate of organization or incorporation, bylaws, operating,
management or partnership agreement or other organizational or governing
documents, to the extent any such amendment, modification or waiver could
reasonably be expected to have a Material Adverse Effect.


SECTION 6.12. Financial Covenants.


(a)           Consolidated Indebtedness Ratio.  The Borrower will not permit the
Consolidated Indebtedness Ratio, measured at the end of each fiscal quarter for
the period of the four fiscal quarters most recently ended, to be greater than
3.0 to 1.0.


(b)           Fixed Charge Coverage Ratio.  The Borrower will not permit the
Fixed Charge Coverage Ratio, determined for any period of four consecutive
fiscal quarters ending at the end of each fiscal quarter, to be less than (i)
1.15 to 1.0 for the quarter ending December 31, 2016 (to be tested at the end of
such fiscal quarter only in the event Borrower’s total Consolidated Indebtedness
equals or exceeds $5,000,000 at such time) or (ii) 1.25 to 1.0 for the quarter
ending March 31, 2017 and each quarter thereafter (to be tested without regard
to the level of Borrower’s Consolidated Indebtedness).
 
57

--------------------------------------------------------------------------------

ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:


(a)   the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;


(c)  any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;


(d)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;


(e)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d)), and such failure shall continue unremedied for a period of (i) 5
days after the earlier of any Loan Party’s knowledge of such breach or notice
thereof from the Lender if such breach relates to terms or provisions of Section
5.01, 5.02 (other than Section 5.02(a)), (ii) 15 days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Lender if such
breach relates to terms or provisions of Section 5.03,  5.07, 5.11 and 5.13 of
this Agreement or (ii) 30 days after the earlier of any Loan Party’s knowledge
of such breach or notice thereof from the Lender if such breach relates to terms
or provisions of any other Section of this Agreement;


(f)   any Loan Party or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to applicable grace periods;


(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by the terms of Section 6.05;
 
58

--------------------------------------------------------------------------------

(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other similar relief
in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or
of a material part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a material part of its assets, and, in any such case, such
proceeding or petition shall continue unstayed or undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;


(i)   any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other similar relief under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Loan Party or Subsidiary
of any Loan Party or for a material part of its assets, (iv) file an answer 
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;


(j)   any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability, or publicly declare its intention not to, or
fail generally, to pay its debts as they become due;


(k)  one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be entered against any Loan Party, any Subsidiary of
any Loan Party or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party or any Subsidiary of any
Loan Party to enforce any such judgment or any Loan Party or any Subsidiary of
any Loan Party shall fail within 30 days to discharge one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal or otherwise being appropriately contested
in good faith by proper proceedings diligently pursued;


(l)   an ERISA Event shall have occurred that, in the opinion of the Lender,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;


(m)  a Change in Control shall occur;


(n)  the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement), or the breach of any of the terms or provisions of any
Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;


(o)  the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect,
including, but not limited to notice of termination delivered pursuant to
Section 9.08;
 
59

--------------------------------------------------------------------------------

(p)  except as permitted by the terms of any Collateral Document (and as set
forth herein), (i) any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any Collateral purported
to be covered thereby, or (ii) any Lien securing any Secured Obligation shall
cease to be a valid and perfected first priority Lien, except to the extent that
the loss of any such perfection or priority results from the failure of the
Lender to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code financing statements or continuation statements or other
equivalent filings;


(q)  any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document; or


(r)   any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); then, and in every
such event (other than an event with respect to the Borrower described in clause
(h) or (i) of this Article), and at any time thereafter during the continuance
of such event, the Lender may, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate the
Commitment, whereupon the Commitment shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees (including Prepayment Fees) and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in the case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitment shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees (including
Prepayment Fees) and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.  The
parties hereto acknowledge and agree that the Prepayment Fee referred to in this
Article VII (i) is additional consideration for providing the Commitment, (ii)
constitutes reasonable liquidated damages to compensate the Lender for (and is a
proportionate quantification of) the actual loss of the commitment fees upon a
termination of the Commitment (such damages being otherwise impossible to
ascertain or even estimate for various reasons, including, without limitation,
because such damages would depend on, among other things, future changes in
interest rates which are not readily ascertainable on the Closing Date), and
(iii) is not a penalty to punish the Borrower for its termination of the
Commitment or for the occurrence of any Event of Default or acceleration.  Upon
the occurrence and during the continuance of an Event of Default, the Lender may
increase the rate of interest applicable to the Loans and other Obligations as
set forth in this Agreement and exercise any rights and remedies provided to the
Lender under the Loan Documents or at law or equity, including all remedies
provided under the UCC.
 
60

--------------------------------------------------------------------------------

ARTICLE VIII


Miscellaneous


SECTION 8.01.  Notices.


(a)   Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:



 
(i) if to any Loan Party, to it in care of the Borrower at:
   
Par Technology Corporation
   
8383 Seneca Turnpike
   
New Hartford, New York  13413-4991
   
Attention: Principal Financial Officer
   
Fax No: (315) 735-4191




 
(ii) if to JPMorgan Chase Bank, N.A. at:
         
JPMorgan Chase Bank, N.A.
   
Middle Market Servicing
   
10 South Dearborn, Floor L2S
   
Chicago, IL  60603-2300
   
Attention: Muoy Lim
   
Fax No: (888) 303-9732




 
With a copy to:
     
JPMorgan Chase Bank, N.A.
 
Bridgewater Place
 
500 Plum Street, Floor 7
 
Syracuse, New York 13204
 
Attention: Jean Lamardo
 
Facsimile No: (315) 424-1898



All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours of the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day for the recipient, or (iii) delivered
through electronic communication to the extent provided in paragraph (b) below
shall be effective as provided in such paragraph.


(b)  Notices and other communications to the Lender hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Lender; provided that
the foregoing shall not apply to notices pursuant to Article II or to compliance
and no Default certificates delivered pursuant to Sections 5.01(c) unless
otherwise agreed by the Lender.  Each of the Lender or the Borrower (on behalf
of the Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.
 
61

--------------------------------------------------------------------------------



(c)  Any party hereto may change its address, fax number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto.


SECTION 8.02.  Waivers; Amendments.


(a)  No failure or delay by the Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Lender hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the Lender
may have had notice or knowledge of such Default at the time.


(b)  Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Lender or (ii) in the case of any other Loan Document, pursuant
to an agreement or agreements in writing entered into by the Lender and the Loan
Party or Loan Parties that are parties thereto.


SECTION 8.03.  Expenses; Indemnity; Damage Waiver.


(a)  The Loan Parties, jointly and severally, shall pay all (i) reasonable
out‑of‑pocket expenses incurred by the Lender and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Lender (whether
outside counsel or the allocated costs of its internal legal department), in
connection with the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) reasonable
out-of-pocket expenses incurred by the Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) within ten (10) Business Days of receipt of
invoice, reasonable out-of-pocket expenses incurred by the Lender, including the
fees, charges and disbursements of any counsel for the Lender (whether outside
counsel or the allocated costs of its internal legal department), in connection
with the enforcement, collection or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.  All of such costs
and expenses may be charged to the Borrower as Loans or to any deposit account
maintained by a Loan Party with the Lender, all as described in Section
2.16(c).  Expenses being reimbursed by the Loan Parties under this Section
include, without limiting the generality of the foregoing, fees, costs and
expenses incurred in connection with:


(A)         appraisals and insurance reviews;
 
62

--------------------------------------------------------------------------------

(B)          field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Lender or the internally allocated fees
for each Person employed by the Lender with respect to each field examination;


(C)          background checks regarding senior management and/or key investors,
as deemed necessary or appropriate in the sole discretion of the Lender;


(D)         Taxes, fees and other charges for (i) lien and title searches and
title insurance and (ii) recording the Mortgages, filing financing statements
and continuations, and other actions to perfect, protect, and continue the
Lender’s Liens;


(E)          sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and


(F)          forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.


All of the foregoing fees, costs and expenses may be charged to the Borrower as
Loans or to another deposit account, all as described in Section 2.16(c).


(b)  The Loan Parties, jointly and severally, shall indemnify the Lender, and
each Related Party of the Lender (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by a
Loan Party or a Subsidiary, or any Environmental Liability related in any way to
a Loan Party or Subsidiary, (iv) the failure of a Loan Party to deliver to the
Lender the required receipts or other required documentary evidence with respect
to a payment made by such Loan Party for Taxes pursuant to Section 2.15(c), or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not such claim, litigation,
investigation or proceeding is brought by any Loan Party or their respective
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence or willful misconduct of such Indemnitee or (y) a claim
brought by any Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations under this Agreement or under any other Loan Document
. This Section 8.03(b) shall not apply with respect to Taxes other than any
Taxes that represent losses or damages arising from any non-Tax claim.


(c)  To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (c)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.
 
63

--------------------------------------------------------------------------------

(d)  Except as otherwise expressly provided for in this Section 8.03, all
amounts due under this Section shall be payable promptly after written demand
therefor.


SECTION 8.04.  Successors and Assigns.


(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Lender that issues any Letter
of Credit), except that the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)(i)  The Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:


the Borrower, provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Lender within 5 Business Days after having received notice thereof, and
provided further that no consent of the Borrower shall be required for an
assignment to an Affiliate of the Lender, an Approved Fund or, if an Event of
Default has occurred and is continuing, any other assignee;


For the purposes of this Section 8.04(b), the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) the Lender, (b) an Affiliate of the Lender or (c) an entity or an
Affiliate of an entity that administers or manages the Lender.


(c)  The Lender may, without the consent of the Borrower, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of the
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and Letters of Credit and the Loans owing to it); provided
that (i) the Lender’s obligations under this Agreement shall remain unchanged;
(ii) the Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (iii) the Borrower shall continue to
deal solely and directly with the Lender in connection with the Lender’s rights
and obligations under this Agreement.  The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to
the requirements and limitations therein) to the same extent as if it were the
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant shall not be entitled to receive
any greater payment under Section 2.13 or 2.15, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.2
 
 
64

--------------------------------------------------------------------------------

To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.08 as though it were the Lender. If the Lender shall sell
a participation, it shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that the Lender
shall have no obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitment, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the U.S. Treasury Regulations.  The entries in the Participant
Register shall be conclusive absent manifest error, and the Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.


(d)  The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of the
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.


SECTION 8.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitment has not expired or
terminated.  The provisions of Sections 2.13, 2.14, 2.15 and Section 8.03 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitment or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.


SECTION 8.06.  Counterparts; Integration; Effectiveness; Electronic Execution.


(a)   This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Lender constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 

--------------------------------------------------------------------------------

 
2
If the Lender grants its Loan (or a portion thereof) to a special purpose
vehicle, it is generally appropriate for the special purpose vehicle to have
comparable rights with respect to Sections 2.13 and 2.15 as if it were a
Participant.

 
65

--------------------------------------------------------------------------------

(b)  Delivery of an executed counterpart of a signature page of this Agreement
by fax, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any 
document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.


SECTION 8.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 8.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by the Lender or any Affiliate to or for the credit or the account of the
Borrower or such Loan Guarantor against any of and all the Secured Obligations,
irrespective of whether or not the Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured.  The rights of
the Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which the Lender may have.


SECTION 8.09.  Governing Law; Jurisdiction; Consent to Service of Process.


(a)   The Loan Documents (other than those containing a contrary express choice
of law provision) shall be governed by and construed in accordance with the
internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.


(b)  Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. federal or New
York State court sitting in New York State in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its proper-ties in the courts of any jurisdiction.


(c)  Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
66

--------------------------------------------------------------------------------

(d)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by applicable law.


SECTION 8.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


SECTION 8.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 8.12.  Confidentiality.  The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that (i) the Persons to whom such disclosure is made will be informed
of the confidential nature of such Information and instructed to keep such
Information confidential) and (ii) the Lender shall be responsible for a breach
of this Section 8.12 by any such Person to whom such disclosure is made),, (b)
to the extent requested by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by any Requirement of Law or by any
subpoena or similar legal process, (d) to any other party to this Agreement, (e)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower, or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Lender on a
non-confidential basis from a source other than the Borrower or any Subsidiary
or Affiliate of the Borrower.   For the purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary or Affiliate
of the Borrower relating to the Borrower or its Subsidiaries’ or their
respective businesses, other than any such information that is (1) available to
the Lender on a non-confidential basis prior to disclosure by the Borrower or
(2) that is publicly disclosed by the Borrower or any Subsidiary or Affiliate of
the Borrower.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
67

--------------------------------------------------------------------------------

SECTION 8.13.  Nonreliance; Violation of Law.  The Lender hereby represents that
it is not relying on or looking to any margin stock (as defined in Regulation U
of the Board) for the repayment of the Borrowings provided for herein.  Anything
contained in this Agreement to the contrary notwithstanding, the Lender shall
not be obligated to extend credit to the Borrower in violation of any
Requirement of Law.


SECTION 8.14.  USA PATRIOT Act.  The Lender is subject to the requirements of
the USA PATRIOT Act and hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow the Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.


SECTION 8.15.  Disclosure. Each Loan Party hereby acknowledges and agrees that
the Lender and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with any of the Loan Parties and
their respective Affiliates.


SECTION 8.16.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to the Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by the Lender.


SECTION 8.17.  Marketing Consent.   The Borrower hereby authorizes the Lender,
at its sole expense, but without any prior approval by the Borrower, to publish
such tombstones and give such other publicity to this Agreement as it may from
time to time determine in its sole discretion.  The foregoing authorization
shall remain in effect unless the Borrower notifies the Lender in writing that
such authorization is revoked.


ARTICLE IX


Loan Guaranty


SECTION 9.01.  Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and reasonable
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Lender in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, the Borrower, any Loan Guarantor or any other guarantor of all
or any part of the Secured Obligations (such costs and expenses, together with
the Secured Obligations, collectively the “Guaranteed Obligations”); provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable, any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor).
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of the
Lender that extended any portion of the Guaranteed Obligations.
 
68

--------------------------------------------------------------------------------

SECTION 9.02.  Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Lender to sue the Borrower, any Loan Guarantor, any other guarantor, or any
other Person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.


SECTION 9.03.  No Discharge or Diminishment of Loan Guaranty.


(a)   Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including: 
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Loan Guarantor may
have at any time against any Obligated Party, the Lender or any other Person,
whether in connection herewith or in any unrelated transactions.


(b)  The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
 
(c)   Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the Lender
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of the Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).
 
69

--------------------------------------------------------------------------------

SECTION 9.04.  Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Lender may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty, except to the extent the
Guaranteed Obligations have been fully and indefeasibly paid in cash.  To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.


SECTION 9.05.  Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Lender.


SECTION 9.06.  Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Lender is in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.


SECTION 9.07.  Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
the Lender shall not have any duty to advise any Loan Guarantor of information
known to it regarding those circumstances or risks.


SECTION 9.08.  Termination.  The Lender may continue to make loans or extend
credit to the Borrower based on this Loan Guaranty until five (5) days after it
receives written notice of termination from any Loan Guarantor.  Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lender for any Guaranteed Obligations created, assumed or committed to prior
to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of such Guaranteed Obligations.  Nothing in this Section 9.08
shall be deemed to constitute a waiver of, or eliminate, limit, reduce or
otherwise impair any rights or remedies the Lender may have in respect of, any
Default or Event of Default that shall exist under Article VII hereof as a
result of any such notice of termination.
 
70

--------------------------------------------------------------------------------

SECTION 9.09.  Taxes.  Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law.  If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Lender receives the amount it would have received had
no such withholding been made.


SECTION 9.10.  Maximum Liability.  Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Loan Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such Loan
Guarantor may have under this Loan Guaranty, any other agreement or applicable
law shall be taken into account.


SECTION 9.11.  Contribution.


(a)   To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and the Commitment and all
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the Lender,
and this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations have terminated, such Loan Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Loan Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.


(b)   As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.


(c)   This Section 9.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 9.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.


(d)   The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
 
71

--------------------------------------------------------------------------------

(e)  The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 9.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Lender, of the Commitment and all Letters of
Credit issued hereunder and the termination of this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations.


SECTION 9.12.  Liability Cumulative.  The liability of each Loan Party as a Loan
Guarantor under this Article IX is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Lender under this Agreement and the
other Loan Documents to which such Loan Party is a party or in respect of any
obligations or liabilities of the other Loan Parties, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.


SECTION 9.13.  Keepwell.   Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 9.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 9.13
or otherwise under this Loan Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 9.13 shall remain in full force and effect until
the termination of all Swap Obligations.  Each Qualified ECP Guarantor intends
that this Section 9.13 constitute, and this Section 9.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.


[Signature Page Follows]
 
72

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.





 
PAR TECHNOLOGY CORPORATION
       
By:
/s/ Karen E. Sammon
 
Name:
 Karen E. Sammon
 
Title:
President & CEO
       
JPMORGAN CHASE BANK, N.A.
       
By:
 /s/ Jean M. Lamardo
 
Name:
 Jean M. Lamardo
 
Title:
 Senior Underwriter




73

--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacities as
Loan Parties and Loan Guarantors:



 
PARTECH, INC.
       
By:
/s/ Karen E. Sammon
 
Name:
Karen E. Sammon
 
Title:
President
       
PAR SPRINGER-MILLER SYSTEMS, INC.
       
By:
/s/ Karen E. Sammon
 
Name:
Karen E. Sammon
 
Title:
President
       
PAR GOVERNMENT SYSTEMS CORPORATION
       
By:
/s/ Matthew J. Trinkaus
 
Name:
Matthew J. Trinkaus
 
Title:
Treasurer
       
ROME RESEARCH CORPORATION
       
By:
/s/ Matthew J. Trinkaus
 
Name:
Matthew J. Trinkaus
 
Title:
Treasurer
       
AUSABLE SOLUTIONS, INC.
       
By:
/s/ Karen E. Sammon
 
Name:
Karen E. Sammon
 
Title:
President
       
SPRINGER-MILLER INTERNATIONAL, LLC
       
By:
/s/ Karen E. Sammon
 
Name:
Karen E. Sammon
 
Title:
President
       
BRINK SOFTWARE, INC.
       
By:
/s/ Karen E. Sammon
 
Name:
Karen E. Sammon
 
Title:
President

 


74

--------------------------------------------------------------------------------

SCHEDULE 3.05


Properties, etc.


Schedule 3.05
Properties


(a)           Address of real property located in the United States that is
owned/leased by a Loan Party containing Collateral having a value in excess of
$75,000.


Attached


(b)           List of all owned or licensed trademarks, tradenames, copyrights,
patents and other intellectual property that are reasonably necessary for PAR
Technology Corporation and its subsidiaries to operate their respective
businesses.


Attached


Capitalized terms used in this Schedule (including attached hereto) and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement, to which this Schedule is attached, between PAR Technology
Corporation, together with certain of its affiliated entities, and JPMorgan
Chase Bank, N.A.
 
75

--------------------------------------------------------------------------------

Locations of Real Property (1)


PAR Entity
Location of Real Property
Owned
/Leased
Use and Landlord Name &
Address
PAR Technology Corporation
8383 Seneca Turnpike, New Hartford, New York 13413
Owned
Corporate Offices
ParTech, Inc.
11545 W. Bernardo Court
San Diego, California  92127
Leased
Brink Offices in CA
 
Omninet San Diego WP, LLP
d/b/a Bernardo Regency Center
9420 Wilshire Blvd., 4th Floor
Beverly Hills, CA 90212
ParTech, Inc.
951 Broken Sound Parkway,
Suite 200
Boca Raton, Florida 33487
Leased
ParTech Offices in Florida
 
WPT Land 2L
c/o Workspace Property Trust
700 Dresher Road, Suite 150
Horsham, PA 19044
ParTech, Inc.
2511 55th Street
Boulder, Colorado 80301
Leased
ParTech Offices in Colorado
 
Reef Flatiron, LLC
c/o Central Management
1801 Lawrence Street
Denver, CO 80202
PAR Government Systems Corporation
421 Ridge Street
Rome, New York 13440
Leased
PAR Government Systems Corporation Offices
 
421 Ridge Street, LLC
14875 N.E. Tangen Road
Newberg, Oregon 97132
 

(1)  Each parcel of real property located in the United States that is
owned/leased by any Loan Party containing Collateral having a value in excess of
$75,000.
 
76

--------------------------------------------------------------------------------

(i)
Patents Owned:



Patent Description
Country
Patent Number
Issue Date
Owner
Managing Assets with Active Electronic Tags
USA
5,774,876
06/30/98
PAR Technology Corporation
Communicating with Electronic Tags
USA
5,804,810
09/08/98
PAR Technology Corporation
Simulating Corneal Laser Surgery
USA
5,843,070
12/01/98
PAR Technology Corporation
Sensing With Active Electronic Tags
USA
5,892,441
04/06/99
PAR Technology Corporation
Measuring Distance
USA
5,959,568
09/28/99
PAR Technology Corporation
Communicating with Electronic Tags
Canada
2,259,000
08/16/05
PAR Technology Corporation
Sensing With Active Electronic Tags
Canada
2,258,925
10/11/05
PAR Technology Corporation
Point of Sale Unit Having Integral Customer and Operator Interfaces
USA
D525,282
07/18/06
PAR Technology Corporation
Point of Sale Unit Having Integral Customer and Operator Interfaces
China
(Peoples Republic)
30123401.8
02/14/07
PAR Technology Corporation
Tunable Imaging Sensor
USA
7,460,167
12/02/08
PAR Technology Corporation
Measuring Distance
Canada
2,258,278
03/17/09
PAR Technology Corporation
Base for Point of Sale Monitor
USA
D620519
07/27/10
PAR Technology Corporation
Point of Sale Monitor
US
D625,355
10/12/10
PAR Technology Corporation
System and Method for Employee Incentive Game
USA
8,287,340
10/16/12
PAR Technology Corporation
Handheld Temperature Monitoring Device
EU
001350227-0001
11/05/12
PAR Technology Corporation
Point of Sale Display
EU
001360051-0001
02/06/13
PAR Technology Corporation
Point of Sale Display
EU
001360051-0002
02/06/13
PAR Technology Corporation
Point of Sale Display
EU
001360051-0003
02/06/13
PAR Technology Corporation
Point of Sale Display
EU
001360051-0004
02/06/13
PAR Technology Corporation
Handheld Temperature Monitoring Device
China
(Peoples Republic)
ZL 201230556844.6
05/15/13
PAR Technology Corporation
Handheld Temperature Monitoring Device
USA
D689381
09/10/13
PAR Technology Corporation
Point of Sale Display
USA
D689921
09/17/13
PAR Technology Corporation
Point of Sale Display
China
(Peoples Republic)
ZL 201330038826.3
11/20/13
PAR Technology Corporation
Point of Sale Display
China
(Peoples Republic)
ZL 201330037846.9
11/27/13
PAR Technology Corporation

 
77

--------------------------------------------------------------------------------

Patent Description
Country
Patent Number
Issue Date
Owner
Point of Sale Display
Canada
14610
01/03/14
PAR Technology Corporation
Point of Sale Display
Canada
149608
01/03/14
PAR Technology Corporation
Point of Sale Display
Canada
149609
01/03/14
PAR Technology Corporation
Point of Sale Display
Canada
149607
01/03/14
PAR Technology Corporation
Handheld Temperature Monitoring Device
Canada
150134
01/21/14
PAR Technology Corporation
Point of Sale Terminal
USA
D706864
06/10/14
PAR Technology Corporation
Point of Sale Terminal
USA
D706863
06/10/14
PAR Technology Corporation
Point of Sale Display
USA
D707288
06/17/14
PAR Technology Corporation
Temperature Monitoring Device for Workflow Monitoring System
USA
8,931,952
01/13/15
PAR Technology Corporation
Temperature Monitoring Device for Workflow Monitoring System
USA
9,304,045
04/05/16
PAR Technology Corporation
Software Development Kit for LIDAR Data
USA
9,354,825
05/31/16
PAR Technology Corporation
Software Development Kit for LIDAR Data
USA
9,407,285
08/02/16
PAR Technology Corporation




(ii)
Patents Licensed (for the benefit of all operating companies):



Patent
Description
Regist’n
No.
Registration
Date          
Expiration
Date          
Owner/
Licensor
Information management and synchronous communications system with menu
generation
6,384,850
05-07-2002
09-21-2019
Ameranth Wireless Inc.
Information management and synchronous communications system with menu
generation
6,871,325
03-22-2005
11-01-2021
Ameranth Wireless Inc.
Information management and synchronous communications system with menu
generation and handwriting and voice modification of orders
6,982,733
01-03- 2006
11-01-2021
Ameranth Wireless Inc.
Information management and synchronous communications system with menu
generation and handwriting and voice modification of orders
8,146,077
03-27-2012
04-22-2025
Ameranth Wireless Inc.



In addition to the above, PAR Technology Corporation holds various patent
licenses as a result of a settlement agreement in an action relating to its
former operating subsidiary, PAR Logistics Management Systems Corporation.
 
78

--------------------------------------------------------------------------------

(iii)
Patent Applications:



 Patent Application
Country
Application Filing or
Publication Date
Application or
Publication
Number
Applicant/Owner
Simulating Corneal Laser Surgery
UK
05/13/97
97924686.5 - Pending
PAR Technology Corporation
Point of Sale Terminal Having Integrated Customer and Operator Interfaces
China – Peoples Republic
03/21/14
10090972.5 - Published
PAR Technology Corporation
Point of Sale Terminal Having Integrated Customer and Operator Interfaces
Hong Kong
03/30/07
1094368 - Published
PAR Technology Corporation
Temperature Monitoring Device for Workflow Monitoring System
PCT
03/21/14
PCT/US13/36274 – Published
PAR Technology Corporation
GvTether™ is a connectivity solution comprised of rugged, man-portable hardware
device with customer tethering software
USA
03/21/14
13/947830 – Published
PAR Technology Corporation
Software Development Kit for Imaging Data
PCT
03/21/14
PCT/US14/15949 - Published
PAR Technology Corporation
Point of Sale Terminal
IB
09/27/15
35001089 – Pending
PAR Technology Corporation
Temperature Monitoring Device for Workflow Monitoring System
China
05/06/15
201380034786.X – Published
PAR Technology Corporation
Temperature Monitoring Device for Workflow Monitoring System
EP
03/09/15
13782152.6 - Published
PAR Technology Corporation
Temperature Monitoring Device for Workflow Monitoring System
USA
05/13/15
14/593698 - Published
PAR Technology Corporation
Software Development Kit for Imaging Data
USA
08/24/15
14/625587 - Published
PAR Technology Corporation
Monitor Tilt Mechanism for Point of Sale Terminal
USA
10/07/16
15/279750 – Pending
PAR Technology Corporation
Monitor Tilt Mechanism for Point of Sale Terminal
PCT
10/07/16
PCT/US16/54359 - Pending
PAR Technology Corporation
Monitor Tilt Mechanism for Point of Sale Terminal
USA
10/07/16
15/279750 – Pending
PAR Technology Corporation
Monitor Tilt Mechanism for Point of Sale Terminal
PCT
10/07/16
PCT/US16/54359 - Pending
PAR Technology Corporation

 
79

--------------------------------------------------------------------------------

(iv)
Trademarks Owned:



Trademark
Registration Number
Registration Date
Owner
CARGO*MATE (Canada)
693,742
08/08/07
PAR Technology Corporation
pAR
3,686,108
09/22/09
PAR Technology Corporation
PAR EVERSERV
(EU)
007435456
09/24/09
PAR Technology Corporation
PAR EVERSERV
(China – Peoples Republic)
7196207
10/28/10
PAR Technology Corporation
PAR EVERSERV (USA)
3,880,595
11/23/10
PAR Technology Corporation
PAR (with pineapple top logo) (USA)
3,941,798
04/05/11
PAR Technology Corporation
ePAR EVERSERV Logo (USA)
3,941,799
04/05/11
PAR Technology Corporation
ePAR EVERSERV Logo (Mexico)
1483675
09/24/13
PAR Technology Corporation
ePAR EVERSERV Logo (Mexico)
1434961
02/18/14
PAR Technology Corporation
ePAR EVERSERV Logo (Mexico)
1437564
02/26/14
PAR Technology Corporation
BOUNDLESS RETAILING BY PAR Logo (USA)
3,941,800
04/05/11
PAR Technology Corporation
BOUNDLESS RETAILING BY PAR Logo (USA)
3,941,801
04/05/11
PAR Technology Corporation
PIXELPOINT (USA)
4,022,394
09/06/11
PAR Technology Corporation
Gv2F (stylized)
011015245
12/12/12
PAR Technology Corporation
SURECHECK (Int’l – Madrid Protocol; CTM; Japan; New Zealand; Australia)
1,156,524
03/06/13
PAR Technology Corporation
Gv2F (stylized)
4,362,144
07/02/13
PAR Technology Corporation
SURECHECK (USA)
4,385,335
08/13/13
PAR Technology Corporation
SURECHECK (Canada)
TMA898628
03/12/15
PAR Technology Corporation
GV (& globe) logo (USA)
4668134
01/06/15
PAR Technology Corporation
GV (& globe) logo (EU)
011760899
09/16/13
PAR Technology Corporation
Gv2F Logo (globe design) (EU)
011015401
10/04/13
PAR Technology Corporation
SURECHECK logo
(mobile app icon; notepad with pineapple + 2 checkmarks) (Int’l – Madrid
Protocol; Australia; CTM; Japan; New Zealand)
1,190,936
12/17/13
PAR Technology Corporation
SURECHECK logo
(mobile app icon; notepad with pineapple + 2 checkmarks) (USA)
4,642,168
11/18/14
PAR Technology Corporation

 
80

--------------------------------------------------------------------------------

POWERING BETTER GUEST EXPERIENCES (USA)
4,495,760
03/11/14
PAR Technology Corporation
BRINK POS (US)
4,803,900
09/01/15
PAR Technology Corporation
BRINK POS (Australia)
1709873
07/27/15
PAR Technology Corporation
PAR Government
4,955,545
05/10/16
PAR Technology Corporation

 

(v)
Trademark Applications:

 
Trademark Application
Application Filing Date
Application Serial
Number
Applicant
SURECHECK logo
(mobile app icon; notepad with pineapple + 2 checkmarks) (Canada)
07/01/15 – Published
1658733
PAR Technology Corporation




 (vi)
Copyrights Owned:



Copyright
Registration No.
Registration Date
Owner
PixelPoint Software
TX6-967-101
08-19-09
PAR Technology Corporation
A-Line FS-10 network manager 1.8
TX0003347084
07/16/92
PAR Microsystems, Inc. (nka ParTech, Inc.)
A-Line FS-10 network manager 3.0
TX0003347085
07/16/92
PAR Microsystems, Inc. (nka ParTech, Inc.)

 
81

--------------------------------------------------------------------------------

SCHEDULE 3.06


Disclosed Matters


Schedule 3.06
Litigation and Environmental Matters
(Disclosed Matters)


(a)           Actions, suits or proceedings pending or threatened against any
Loan Party or any Subsidiary, which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.


None


(b)           Failure to comply, become the subject of or known basis for any
Environmental Liability, which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.


None


Capitalized terms used in this Schedule (including attached hereto) and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement, to which this Schedule is attached, between PAR Technology
Corporation, together with certain of its affiliated entities, and JPMorgan
Chase Bank, N.A.
 
82

--------------------------------------------------------------------------------

SCHEDULE 3.14


Insurance
 
Schedule 3.14
Insurance


Description of all property and liability insurance maintained by or on behalf
of the Loan Parties and their Subsidiaries.


Domestic:
General Liability
Automobile
Umbrella
Workers’ Compensation
Property (Includes flood/earth movement/wind/business income)
Ocean Cargo
Cyber Liability (Professional Liability and Security & Privacy Liability)


Foreign/Overseas Coverage (Singapore/China/France/England/United Arab Emirate):
General Liability
Automobile
Workers’ Compensation
Property


Canada:
Automobile
Property


Australia:
General Liability
Property


Capitalized terms used in this Schedule (including attached hereto) and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement, to which this Schedule is attached, between PAR Technology
Corporation, together with certain of its affiliated entities, and JPMorgan
Chase Bank, N.A.
 
83

--------------------------------------------------------------------------------

SCHEDULE 3.15


Capitalization and Subsidiaries


Schedule 3.15
Capitalization and Subsidiaries


Attached


Capitalized terms used in this Schedule (including attached hereto) and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement, to which this Schedule is attached, between PAR Technology
Corporation, together with certain of its affiliated entities, and JPMorgan
Chase Bank, N.A.
 
84

--------------------------------------------------------------------------------

PAR Technology Corporation
and its Subsidiaries


PAR Technology
 Corporation and its
Subsidiaries
Jurisdiction
of
Incorporation/Formation
 
Equity Authorized/
Issued and Outstanding
Ownership Percentage
(including relationship
of each Subsidiary to
 PAR Technology
Corporation)1
 
PAR Technology Corporation
 
Delaware
 
29,000,000 shares of common stock and 1,000,000 shares of preferred stock are
authorized
 
17,485,622 shares of common stock and 0 shares of preferred stock are issued and
outstanding as of 9/30/16
 
 
Publicly Traded, NYSE
 
Greater than 10% beneficial owners: 2
Dr. John W. Sammon, Deanna D. Sammon
J.W. Sammon Corp
Sammon Family Limited Partnership
 
ParTech, Inc.
 
New York
 
2,000,000 shares of common stock and 0 shares of preferred stock are authorized
 
20,000 shares of common stock and 0 shares of preferred stock are issued and
outstanding
 
Direct Subsidiary
PAR Technology Corporation owns 100% of the equity interests of ParTech, Inc.
 
PAR Government Systems Corporation
 
New York
 
1,000,000 shares of common stock and 0 shares of preferred stock are authorized
 
1,000 shares of common stock and 0 shares of preferred stock are issued and
outstanding
 
Direct Subsidiary
PAR Technology Corporation owns 100% of the equity interests of PAR Government
Systems Corporation

 

--------------------------------------------------------------------------------

 
1
Direct or Indirect Subsidiary of PAR Technology Corporation

2
Based on a review of Schedule 13G fillings as of the date of the Credit
Agreement

 
85

--------------------------------------------------------------------------------

 
Ausable Solutions, Inc.
 
Delaware
 
10,000 shares of common stock and 0 shares of preferred stock are authorized
 
10,000 shares of common stock and 0 shares of preferred stock are issued and
outstanding
 
Direct Subsidiary
PAR Technology Corporation owns 100% of the equity interests of Ausable
Solutions, Inc.
 
PAR Canada, ULC
 
Alberta, Canada
 
Unlimited shares of common and preferred stock are authorized
 
1,000,000 common shares and 7,450,000 preferred shares are issued and
outstanding
 
Direct Subsidiary
Ausable Solutions, Inc. owns 100% of the equity interests of PAR Canada, ULC
 
Brink Software, Inc.
 
California
 
5,000,000 shares of common stock and 0 shares of preferred stock are authorized
 
1,057,194 shares of common stock and 0 shares of preferred stock are issued and
outstanding
 
Indirect Subsidiary
ParTech, Inc. owns 100% of the equity interests of Brink Software, Inc.
 
Rome Research Corporation
 
New York
 
200 shares of common stock and 0 shares of preferred stock are authorized
 
100 shares of common stock and 0 shares of preferred stock are issued and
outstanding
 
Indirect Subsidiary
PAR Government Systems Corporation owns 100% of the equity interests of Rome
Research Corporation
 
PAR Technology Australia Pty Ltd
 
Australia
 
100 shares of ordinary stock and 0 shares of preferred stock are authorized
 
100 shares of ordinary stock and 0 shares of preferred stock are issued and
outstanding
 
Indirect Subsidiary
Rome Research Corporation owns 100% of the equity interests of PAR Technology
Australia Pty Ltd

 
ParTech (Shanghai) Co., Ltd.
 
China
 
$390,000 registered capital
 
Indirect Subsidiary
ParTech, Inc. owns 100% of the equity interests of ParTech (Shanghai) Co., Ltd
 

 
86

--------------------------------------------------------------------------------

 
PAR Springer-Miller Systems, Inc.
 
Delaware
 
3,000 shares of common stock and 0 shares of preferred stock are authorized
 
1 share of common stock and 0 shares of preferred stock are issued and
outstanding
 
Indirect Subsidiary
ParTech, Inc. owns 100% of the equity interests of PAR Springer-Miller Systems,
Inc.
 
Springer-Miller International, LLC
 
Delaware
 
Limited liability company interests
 
Indirect Subsidiary
PAR Springer-Miller Systems, Inc. owns 100% of the equity interests of
Springer-Miller International, LLC
 
Springer-Miller Canada, ULC
 
Nova Scotia, Canada
 
40,000 shares of common stock and 0 shares of preferred stock are authorized
 
1 share of common stock and 0 shares of preferred stock are issued and
outstanding
 
Indirect Subsidiary
Springer-Miller International, LLC owns 100% of the equity interests of
Springer-Miller Canada, ULC
 
Par-Siva Corporation
 
New York
 
100 shares of common stock and 0 shares of preferred stock are authorized
 
10 shares of common stock and 0 shares of preferred stock are issued and
outstanding
 
Direct Subsidiary
PAR Technology Corporation owns 100% of the equity interests of Par-Siva
Corporation
 
PAR Logistics Management Systems Corporation
 
New York
 
100 shares of common stock and 0 shares of preferred stock are authorized
 
10 shares of common stock and 0 shares of preferred stock are issued and
outstanding
 
Direct Subsidiary
PAR Technology Corporation owns 100% of the equity interests of PAR Logistics
Management Systems Corporation
 
PAR Springer-Miller Systems Private Ltd.
 
India
 
$100,000 of authorized capital
Indirect Subsidiary
ParTech, Inc. owns 100% of the equity interests of PAR Springer-Miller Systems
Private Ltd.
 

 
87

--------------------------------------------------------------------------------

 
PAR Microsystems Domestic International Sales Corporation
 
New York
 
200 shares of common stock and 0 shares of preferred stock are authorized
 
 
Direct Subsidiary
PAR Technology Corporation owns 100% of the equity interests of PAR Microsystems
Domestic International Sales Corporation
 
PAR Microsystems, S.A. (Proprietary) Limited
 
South Africa
 
4,000 shares of common stock and 0 shares of preferred stock are authorized
 
30 shares of common stock and 0 shares of preferred stock are issued and
outstanding
 
Indirect Subsidiary
ParTech, Inc. owns 100% of the equity interests of Par Microsystems, S.A.
(Proprietary Limited)

 
88

--------------------------------------------------------------------------------

SCHEDULE 3.22


Affiliate Transactions


Schedule 3.22
Affiliate Transactions


Effective January 1, 2016, Karen E. Sammon became President and Chief Executive
Officer (“CEO”) of PAR Technology Corporation (the “Company”).  Ms. Sammon is an
immediate family member (daughter) of Dr. John W. Sammon, a Director and
beneficial owner of more than 5% of the Company’s outstanding common stock. 
Prior to becoming President and CEO of the Company, Ms. Sammon served as
President of ParTech, Inc., a wholly owned subsidiary of the Company and the
principal business unit in the Company’s Hospitality business segment. 
 
John W. Sammon, III, an immediate family member (son) of Dr. John Sammon and
Karen E. Sammon (brother), became an employee of ParTech, Inc. on October 13,
2014.
 
Karen E. Sammon and John W. Sammon, III are principals in Sammon and Sammon,
LLC, a New York limited liability company doing business as Paragon Racquet
Club. Paragon Racquet Club leases a portion of the Company’s facilities located
at 8383 Seneca Parkway, New Hartford, New York, on a month-to-month basis at the
base rate of $9,775.  In addition, Paragon Racquet Club provides memberships to
the Company’s local employees. Both Ms. Sammon and Mr. Sammon are members of the
immediate family of Dr. Sammon a Director and beneficial owner of more than 5%
of the Company’s outstanding common stock.
 
Capitalized terms used in this Schedule (including attached hereto) and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement, to which this Schedule is attached, between PAR Technology
Corporation, together with certain of its affiliated entities, and JPMorgan
Chase Bank, N.A.
 

89

--------------------------------------------------------------------------------

SCHEDULE 6.01


Existing Indebtedness


Schedule 6.01
Existing Indebtedness


1.             PAR Technology Corporation is indebted to NBT Bank, N.A. pursuant
to a loan, secured by a mortgage on real property situated at 8387 Seneca
Turnpike, New Hartford, New York 13413. At September 30, 2016, the principal
balance was $598,000. The loan matures on November 1, 2019 and bears interest at
4.0% (fixed) through maturity. The annual loan payment including interest
through November 1, 2019 totals $206,000.
 
2.             Potential earn-out payments under the stock purchase agreement
among Brink Software, Inc. and its shareholders and PAR Technology Corporation
and ParTech, Inc., in the aggregate amount of up to $7,000,000.


3.             In the normal course of business, PAR Technology Corporation may
guarantee the obligations of one or more of its Subsidiaries under their
respective facility/office lease(s).


4.             Indebtedness disclosed in PAR Technology Corporation’s unaudited
interim consolidated financial statements for its fiscal quarter ended September
30, 2016 and the accompanying notes.


5.             ParTech, Inc. is guarantor under two Equipment Finance
Agreements, one dated as of December 17, 2014 and the other December 19, 2014,
through a Contract Repurchase Agreement with Wells Fargo Financial Leasing, Inc.
dated December 31, 2014.
 
Capitalized terms used in this Schedule (including attached hereto) and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement, to which this Schedule is attached, between PAR Technology
Corporation, together with certain of its affiliated entities, and JPMorgan
Chase Bank, N.A.
 
90

--------------------------------------------------------------------------------

SCHEDULE 6.02


Existing Liens


Schedule 6.02
Existing Liens


Loan Party/Debtor
Secured Party
Collateral
Filing Type
PAR Technology Corporation
NBT Bank, N.A.
Mortgage & Assignment of Leases and Rents Lien/Fixture Filing
Mortgage Recorded on April 11, 2000 in Book 3329 of Mortgages @ 343 & Assignment
of Leases and Rents
Recorded on April 11, 2000 in Book 2913 of Deeds at page 56
 
UCC –Fixture Filing Oneida County Clerk
Filing Date: 4/11/2000
File#001686
 
PAR Technology Corporation
Xerox Financial Services
Specified Equipment together with all parts, attachments, additions,
replacements and repairs incorporated in or affixed thereto
UCC
Office of NY Secretary of State
Filing Date:1/13/2016
File#201601135045483
 
Filing Date: 6/72012
File#201206075658809
ParTech, Inc.
Suppliers of Consigned Inventory
Consigned Inventory
 
 
ParTech, Inc.
Mitel Leasing Inc.
(Rental Arrangement)
Specific Equipment, together with all substitutions, modifications and
replacements
UCC – Rental Arrangement
Office of NY Secretary of State
Filing Date:4/3/2012
File#201204030187346
 
Filing Date:4/16/2012
File#201204160214568
ParTech, Inc.
LEAF Capital Funding, LLC
See Mitel Equipment
UCC
Office of NY Secretary of State
Filing Date:3/30/2012
File#201203305368592
ParTech, Inc.
Freight Forwarders/Custom Brokers
Inventory (in transit)
 
Possession(1)

(1)
Security Interest in Inventory in possession to secure any unpaid fees

 
Capitalized terms used in this Schedule (including attached hereto) and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement, to which this Schedule is attached, between PAR Technology
Corporation, together with certain of its affiliated entities, and JPMorgan
Chase Bank, N.A.
 
91

--------------------------------------------------------------------------------

SCHEDULE 6.04


Existing Investments


Schedule 6.04
Existing Investments


Partech, Inc. invested an aggregate amount of approximately $390,000 in ParTech
(Shanghai) Co., Ltd.


Investments disclosed in PAR Technology Corporation’s unaudited interim
consolidated financial statements for its fiscal quarter ended September 30,
2016 and the accompanying notes.
 
Capitalized terms used in this Schedule (including attached hereto) and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement, to which this Schedule is attached, between PAR Technology
Corporation, together with certain of its affiliated entities, and JPMorgan
Chase Bank, N.A.
 
92

--------------------------------------------------------------------------------

SCHEDULE 6.10


Existing Restrictions


Schedule 6.10
Restrictive Agreements


None
 
Capitalized terms used in this Schedule (including attached hereto) and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement, to which this Schedule is attached, between PAR Technology
Corporation, together with certain of its affiliated entities, and JPMorgan
Chase Bank, N.A.
 
93

--------------------------------------------------------------------------------

EXHIBIT A
OPINION OF COUNSEL FOR THE LOAN PARTIES


[Effective Date]

JPMorgan Chase Bank, N.A.
Bridgewater Place
500 Plum Street, Floor 7
Syracuse, New York 10017


Ladies and Gentlemen:


[I/We] have acted as counsel for Par Technology Corporation, a Delaware
corporation (the “Borrower”), and the other Loan Parties (as defined in the
Credit Agreement referred to below) in connection with the Credit Agreement
dated as of ________________, 2016 (the “Credit Agreement”), among the Borrower,
the other Loan Parties party thereto, and JPMorgan Chase Bank, N.A.  Except as
otherwise indicated, terms defined in the Credit Agreement are used herein with
the same meanings.


In connection with this opinion [I/we] have reviewed the Credit Agreement,
Revolving Promissory Note issued pursuant to the Credit Agreement, 
______________________ and all other agreements, instruments, documents and
certificates executed and delivered to, or in favor of, the Lender (collectively
“Loan Documents”).


[I/We] have also examined the original or copies, certified or otherwise
identified to our satisfaction, of the certificates of incorporation or
certificate of formation and what has been presented to us as true copies of the
by-laws or operating agreements of the Loan Parties (collectively the
“Organizational Documents”) and such other records, certificates, documents and
instruments as we have deemed necessary or advisable for the purpose of this
opinion.  As to various questions of fact material to this opinion, we have
relied upon certificates and written statements of the officers and other duly
authorized representatives of the Loan Parties.


We express no opinion with respect to (i) the title to or rights of any of the
Loan Parties in any property thereof, (ii) the adequacy of the description
thereof or (iii) the creation, attachment, perfection or priority of any liens
thereon and/or security interest therein.


We have assumed that the Lender has complied with all state and/or federal laws
and regulations applicable thereto arising out of the Loan or its status as
Lender.


Upon the basis of the foregoing, we are of the opinion that:


1.    Each Loan Party (a) is a corporation, partnership or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization,
(b) has all requisite power and authority to carry on its business as now
conducted and (c) except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
 
94

--------------------------------------------------------------------------------

2.    The Transactions are within each Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action.  The Loan Documents have been duly executed and delivered by the Loan
Parties and constitute legal, valid and binding obligations of the Loan Parties,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


3.    The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (b)
will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of any Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
such Loan Party, and (d) will not result in the creation or imposition of any
Lien on any asset of any Loan Party.


4.    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to [my/our] knowledge, threatened
against or affecting any Loan Party (a) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect (other than the Disclosed Matters) or (b) that involve the Loan
Documents or the Transactions.


5.    None of the Loan Parties is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.


6.    The making of the Loans and the application of proceeds thereof as
provided in the Agreement do not violate Regulation U of the Board of Governors
of the Federal Reserve System.
 
7.    The provisions of the Collateral Documents are sufficient to create in
favor of the Lender a security interest in all right, title and interest of each
Loan Party in those items and types of collateral described in the Collateral
Documents in which a security interest may be created under Article 9 of the UCC
as in effect on the date hereof in the State of New York.  Financing statements
on Form UCC-1 have been duly authorized by each Loan Party and have been duly
filed in each filing office indicated on Exhibit A hereto under the UCC in
effect in each state in which said filing offices are located.  The description
of the collateral set forth in said financing statements is sufficient to
perfect a security interest in the items and types of collateral described
therein in which a security interest may be perfected by the filing of a
financing statement under the UCC as in effect in such states.  Such filings are
in proper form for filing and are sufficient to perfect the security interest
created by the Collateral Documents in all right, title and interest of the Loan
Parties in those items and types of collateral described in the Collateral
Documents in which a security interest may be perfected by the filing of a
financing statement under the UCC in such states.


8.    Assuming that the Lender has taken and is retaining possession of the
stock certificates evidencing any Equity Interests described in the Security
Agreement (the “Pledged Stock”), together with properly completed stock powers
endorsing the Pledged Stock and executed by the “Grantors” named in the Security
Agreement in blank, and that the Lender has taken such Pledged Stock in good
faith without notice of any adverse claim within the meaning of the UCC, there
has been created under the Security Agreement, and there has been granted to the
Lender, a valid and perfected first priority security interest in the Pledged
Stock, with the consequence of perfection by control accorded by the UCC.
 
95

--------------------------------------------------------------------------------

9.    Assuming that funds are maintained on deposit in Deposit Accounts with
[insert names of applicable banks], the deposit account control agreements with
such banks are sufficient to create, in favor of the Lender, a perfected
security interest in such Deposit Accounts and the funds deposited therein, with
the consequences of perfection by control accorded by the UCC.


[I am a member/We are members] of the bar of the State of New York and the
foregoing opinion is limited to the laws of the State of New York, the General
Corporation Law of the State of Delaware and the federal laws of the United
States of America.  This opinion is rendered solely to you in connection with
the above matter.  This opinion may not be relied upon by you for any other
purpose or relied upon by any other Person (other than your successors and
assigns as Lender and Persons that acquire participations in your Loans) without
our prior written consent.
 
 
 
Very truly yours,

 
96

--------------------------------------------------------------------------------

EXHIBIT B
FORM OF BORROWING REQUEST/FUNDING NOTICE


[Date]


JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor L2S
Chicago, IL, 60603-2300
Attention: Muoy Lim
JPM.AGENCY.SERVICING.1@JPMCHASE.COM



Re:
Credit Agreement dated as of November 29, 2016 (as amended, modified, renewed or
extended from time to time, the “Credit Agreement”) among Par Technology
Corporation (the “Borrower”), the other Loan Parties and JPMorgan Chase Bank,
N.A. (“Lender”)



Ladies and Gentlemen:
 
    Reference is hereby made to the above-captioned Credit Agreement. 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.
 
    The undersigned Borrower hereby gives you notice pursuant to Section 2.03 of
the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that regard the undersigned Borrower specifies the following information
with respect to such Borrowing requested hereby:
 
1.             Aggregate principal amount of Borrowing:31  __________
 
2.             Date of Borrowing (which shall be a Business Day):  __________
 
3.             Type of Borrowing (CBFR or Eurodollar):  __________
 
4.             Interest Period and the last day thereof (if a Eurodollar
Borrowing):32  __________
 
5.             Account Number of account to which proceeds of Borrowing are to
be deposited:  __________
 
    The undersigned hereby represents and warrants that the conditions to
lending specified in Section 4.02 of the Credit Agreement are satisfied as of
the date of the requested Borrowing.



 
PAR TECHNOLOGY CORPORATION
     
By:
     
Name:
 
Title:

 

--------------------------------------------------------------------------------

 
31
Not less than applicable amounts specified in Section 2.02(c).

32
Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 
97

--------------------------------------------------------------------------------

EXHIBIT C
BORROWING BASE CERTIFICATE


See attached
 
[image00001.jpg]
 
98

--------------------------------------------------------------------------------

EXHIBIT D
COMPLIANCE CERTIFICATE



To:
JPMorgan Chase Bank, N.A.



This Compliance Certificate (“Certificate”), for the period ended _______ __,
201_,  is furnished pursuant to that certain Credit Agreement dated as of
____________, 2016 (as amended, restated, modified, renewed or extended from
time to time, the “Agreement”) among Par Technology Corporation (the
“Borrower”), the other Loan Parties, and JPMorgan Chase Bank, N.A., as Lender. 
Unless otherwise defined herein, capitalized terms used in this Certificate have
the meanings ascribed thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.     I am the                      of the Borrower and I am authorized to
deliver this Certificate on behalf of the Borrower and its Subsidiaries;


2.     I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the compliance of
the Borrower and its Subsidiaries under the Agreement during the accounting
period covered by the attached financial statements (the “Relevant Period”) ;


3.     The attached financial statements of the Borrower and, as applicable, its
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the “Accounting Method”) consistent with the
requirements of the Agreement and, except as may have been otherwise expressly
agreed to in the Agreement, in accordance with GAAP consistently applied, and
(b) to the extent that the attached are not the Borrower’s annual fiscal year
end statements, are subject to normal year-end audit adjustments and the absence
of footnotes;


4.     The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a Default or an Event of Default under the Agreement or
any other Loan Document during or at the end of the Relevant Period or as of the
date of this Certificate or (b) any change in the Accounting Method or in the
application thereof that has occurred since the date of the annual financial
statements delivered to the Lender in connection with the closing of the
Agreement or subsequently delivered as required in the Agreement;


5.     I hereby certify that, except as set forth below, no Loan Party has
changed (i) its name, (ii) its chief executive office, (iii) its principal place
of business, (iv) the type of entity it is or (v) its state of incorporation or
organization without having given the Lender the notice required by Section 4.15
of the Security Agreement;


6.     The representations and warranties of the Loan Parties set forth in the
Loan Documents are true and correct as of the date hereof except to the extent
that any such representation or warranty specifically refers to an earlier date,
in which case it is true and correct only as of such earlier date;


7.    Schedule Iattached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct; and
 
99

--------------------------------------------------------------------------------

8.     Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this Certificate is delivered.


Described below are the exceptions, if any, referred to in paragraph 4 hereof by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event or (ii) change in
the Accounting Method or the application thereof and the effect of such change
on the attached financial statements:



 
 
 
 
 
 

 
The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this     day of      
        ,        .



 
PAR TECHNOLOGY CORPORATION
         
By:
           
Name:
       
Title:
   

 
100

--------------------------------------------------------------------------------

Schedule I to Compliance Certificate


Compliance as of _________, ____ with
Provisions of Sections 6.04(c)(ii), 6.04 (d)(ii), 6.04(e)(ii) and 6.12 of the
Agreement
 
101

--------------------------------------------------------------------------------

Schedule II to Compliance Certificate


Borrower’s Applicable Rate Calculation
 
102

--------------------------------------------------------------------------------

EXHIBIT E


JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of [    ], is entered into
between ________________________________, a _________________ (the “New
Subsidiary”) and JPMORGAN CHASE BANK, N.A. (the “Lender”) under that certain
Credit Agreement dated as of _____________, 2016 (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”) among
Par Technology Corporation (the “Borrower”), the other Loan Parties party
thereto, and the Lender. All capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.


The New Subsidiary and the Lender, hereby agree as follows:


1.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article IX of the Credit Agreement. 
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 9.10 and 9.13 of
the Credit Agreement, hereby guarantees, jointly and severally with the other
Loan Guarantors, to the Lender, as provided in Article IX of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with the other Loan Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.


2.     If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Lender in accordance with
the Credit Agreement.


3.     The address of the New Subsidiary for purposes of Section 8.01 of the
Credit Agreement is as follows:
 
 
 
 

 
4.     The New Subsidiary hereby waives acceptance by the Lender of the guaranty
by the New Subsidiary upon the execution of this Agreement by the New
Subsidiary.
 
103

--------------------------------------------------------------------------------

5.     This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument.


6.     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Lender, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.



 
[NEW SUBSIDIARY]
       
By:
       
Name:
   
Title:
       
Acknowledged and accepted:
       
JPMORGAN CHASE BANK, N.A.
       
By:
       
Name:
   
Title:

 
 
104

--------------------------------------------------------------------------------